Exhibit 10.1

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 20, 2007

by and among

KITE REALTY GROUP, L.P.,

as Borrower,

KITE REALTY GROUP TRUST,

as Parent,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

WACHOVIA BANK NATIONAL ASSOCIATION,

as Syndication Agent,

LASALLE BANK NATIONAL ASSOCIATION,

As Co-Documentation Agent,

BANK OF AMERICA,  N.A.,

As Co-Documentation Agent,

and

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 13.5.,

as Lenders

--------------------------------------------------------------------------------




TABLE OF CONTENTS

ARTICLE I. DEFINITIONS

1

 

 

 

 

 

Section 1.1.

Definitions

1

 

Section 1.2.

General; References to Times

22

 

Section 1.3.

Financial Attributes of Non-Wholly Owned Subsidiaries

23

 

 

ARTICLE II. CREDIT FACILITY

23

 

 

 

 

 

Section 2.1.

Revolving Loans

23

 

Section 2.2.

Swingline Loans

24

 

Section 2.3.

Letters of Credit

26

 

Section 2.4.

Rates and Payment of Interest on Loans

30

 

Section 2.5.

Number of Interest Periods

30

 

Section 2.6.

Repayment of Loans

30

 

Section 2.7.

Prepayments

31

 

Section 2.8.

Continuation

31

 

Section 2.9.

Conversion

32

 

Section 2.10.

Notes

32

 

Section 2.11.

Voluntary Reductions of the Commitment

33

 

Section 2.12.

Extension of Termination Date

33

 

Section 2.13.

Expiration or Maturity Date of Letters of Credit Past Termination Date

33

 

Section 2.14.

Amount Limitations

33

 

Section 2.15.

Increase of Commitments

34

 

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

35

 

 

 

 

 

Section 3.1.

Payments

35

 

Section 3.2.

Pro Rata Treatment

35

 

Section 3.3.

Sharing of Payments, Etc

36

 

Section 3.4.

Several Obligations

36

 

Section 3.5.

Minimum Amounts

36

 

Section 3.6.

Fees

37

 

Section 3.7.

Computations

38

 

Section 3.8.

Usury

38

 

Section 3.9.

Agreement Regarding Interest and Charges

38

 

Section 3.10.

Statements of Account

38

 

Section 3.11.

Defaulting Lenders

39

 

Section 3.12.

Taxes

40

 

 

ARTICLE IV. UNENCUMBERED POOL PROPERTIES

42

 

 

 

 

 

Section 4.1.

Eligibility of Properties

42

 

Section 4.2.

Conditions Precedent to a Property Becoming an Eligible Unencumbered Pool
Property

43

 

Section 4.3.

Release of Guarantors and Unencumbered Pool Properties

44

 

Section 4.4.

Frequency of Calculations of Borrowing Base

44

-i-




ARTICLE V. YIELD PROTECTION, ETC.

44

 

 

 

 

 

Section 5.1.

Additional Costs; Capital Adequacy

44

 

Section 5.2.

Suspension of LIBOR Loans

46

 

Section 5.3.

Illegality

46

 

Section 5.4.

Compensation

46

 

Section 5.5.

Treatment of Affected Loans

47

 

Section 5.6.

Change of Lending Office

48

 

Section 5.7.

Assumptions Concerning Funding of LIBOR Loans

48

 

 

ARTICLE VI. CONDITIONS PRECEDENT

48

 

 

 

 

 

Section 6.1.

Initial Conditions Precedent

48

 

Section 6.2.

Conditions Precedent to All Loans and Letters of Credit

50

 

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

51

 

 

 

 

 

Section 7.1.

Representations and Warranties

51

 

Section 7.2.

Survival of Representations and Warranties, Etc

56

 

 

ARTICLE VIII. AFFIRMATIVE COVENANTS

56

 

 

 

 

 

Section 8.1.

Preservation of Existence and Similar Matters

56

 

Section 8.2.

Compliance with Applicable Law and Material Contracts

56

 

Section 8.3.

Maintenance of Property

57

 

Section 8.4.

Conduct of Business

57

 

Section 8.5.

Insurance

57

 

Section 8.6.

Payment of Taxes and Claims

57

 

Section 8.7.

Visits and Inspections

57

 

Section 8.8.

Use of Proceeds; Letters of Credit

58

 

Section 8.9.

Environmental Matters

58

 

Section 8.10.

Books and Records

58

 

Section 8.11.

Further Assurances

58

 

Section 8.12.

REIT Status

59

 

Section 8.13.

Exchange Listing

59

 

Section 8.14.

Preservation of Right to Pledge Properties in the Unencumbered Pool

59

 

 

ARTICLE IX. INFORMATION

59

 

 

 

 

 

Section 9.1.

Quarterly Financial Statements

59

 

Section 9.2.

Year End Statements

60

 

Section 9.3.

Compliance Certificate

60

 

Section 9.4.

Other Information

60

 

 

ARTICLE X. NEGATIVE COVENANTS

63

 

 

 

 

 

Section 10.1.

Financial Covenants

63

 

Section 10.2.

Restricted Payments

64

 

Section 10.3.

Indebtedness

65

 

Section 10.4.

Investments Generally

65

 

Section 10.5.

Liens

66

 

Section 10.6.

Merger, Consolidation, Sales of Assets and Other Arrangement

67

 

Section 10.7.

Fiscal Year

68

-ii-




 

Section 10.8.

Modifications to Material Contracts

68

 

Section 10.9.

Modifications of Organizational Documents

68

 

Section 10.10.

Transactions with Affiliates

68

 

Section 10.11.

ERISA Exemptions

69

 

 

ARTICLE XI. DEFAULT

69

 

 

 

 

 

Section 11.1.

Events of Default

69

 

Section 11.2.

Remedies Upon Event of Default

72

 

Section 11.3.

Remedies Upon Default

73

 

Section 11.4.

Allocation of Proceeds

73

 

Section 11.5.

Collateral Account

74

 

Section 11.6.

Performance by Agent

75

 

Section 11.7.

Rights Cumulative

75

 

 

ARTICLE XII. THE AGENT

76

 

 

 

 

 

Section 12.1.

Authorization and Action

76

 

Section 12.2.

Agent’s Reliance, Etc

76

 

Section 12.3.

Notice of Defaults

77

 

Section 12.4.

KeyBank as Lender

77

 

Section 12.5.

Approvals of Lenders

78

 

Section 12.6.

Lender Credit Decision, Etc

78

 

Section 12.7.

[Intentionally Omitted]

79

 

Section 12.8.

Indemnification of Agent

79

 

Section 12.9.

Successor Agent

80

 

Section 12.10.

Titled Agents

80

 

 

ARTICLE XIII. MISCELLANEOUS

80

 

 

 

 

 

Section 13.1.

Notices

80

 

Section 13.2.

Expenses

82

 

Section 13.3.

Setoff

82

 

Section 13.4.

Litigation; Jurisdiction; Other Matters; Waivers

83

 

Section 13.5.

Successors and Assigns

84

 

Section 13.6.

Amendments

86

 

Section 13.7.

Nonliability of Agent and Lenders

88

 

Section 13.8.

Confidentiality

88

 

Section 13.9.

Indemnification

90

 

Section 13.10.

Termination; Survival

91

 

Section 13.11.

Severability of Provisions

91

 

Section 13.12.

GOVERNING LAW

91

 

Section 13.13.

Patriot Act

91

 

Section 13.14.

Counterparts

91

 

Section 13.15.

Obligations with Respect to Loan Parties

91

 

Section 13.16.

Limitation of Liability

91

 

Section 13.17.

Entire Agreement

92

 

Section 13.18.

Construction

92

-iii-




SCHEDULE 1.1(A)

List of Loan Parties

SCHEDULE 2.3(a)

List of Existing Wachovia Letters of Credit

SCHEDULE 4.1.

Unencumbered Pool Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Title to Properties; Liens

SCHEDULE 7.1.(g)

Indebtedness and Guaranties

SCHEDULE 7.1.(i)

Litigation


EXHIBIT A

Form of Assignment and Acceptance Agreement

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Notice of Borrowing

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Swingline Borrowing

EXHIBIT G

Form of Swingline Note

EXHIBIT H

Form of Revolving Note

EXHIBIT I

Form of Compliance Certificate

-iv-




          THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as
of February 20, 2007, by and among KITE REALTY GROUP, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
KITE REALTY GROUP TRUST, a real estate investment trust formed under the laws of
the State of Maryland (the “Parent”), each of the financial institutions
initially a signatory hereto together with their assignees pursuant to Section
13.5.(d), KEYBANK NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), WACHOVIA BANK NATIONAL ASSOCIATION, as Syndication
Agent (the “Syndication Agent”), and KEYBANC CAPITAL MARKETS and WACHOVIA
CAPITAL MARKETS, LLC as Co-Lead Arrangers (the “Arrangers”).

          WHEREAS, the Borrower, the Administrative Agent, the Syndication
Agent, and certain other lenders are parties to that certain Credit Agreement
dated as of August 31, 2004, as amended (the “Existing Credit Agreement”);

          WHEREAS, the Agent and the Lenders desire to make available to the
Borrower a revolving credit facility in the initial amount of $200,000,000,
which will include a $25,000,000 letter of credit subfacility and a $25,000,000
swingline subfacility, on the terms and conditions contained herein.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:

ARTICLE I.  DEFINITIONS

 

Section 1.1.     Definitions.

          In addition to terms defined elsewhere herein, the following terms
shall have the following meanings for the purposes of this Agreement:

          “Accession Agreement” means an Accession Agreement substantially in
the form of Annex I to the Guaranty.

          “Additional Costs” has the meaning given that term in Section 5.1.

          “Adjusted EBITDA” means, on any date of determination, (a) the EBITDA
of the Parent, the Borrower and all Subsidiaries determined on a consolidated
basis, minus (b) Capital Reserves for the period of two (2) fiscal quarters most
recently ended.

          “Adjusted LIBOR” means, with respect to each Interest Period for any
LIBOR Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by
(b) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

-1-




          “Affiliate” means any Person (other than the Agent or any Lender): 
(a) directly or indirectly controlling, controlled by, or under common control
with, the Borrower; (b) directly or indirectly owning or holding ten percent
(10.0%) or more of any Equity Interest in the Borrower; or (c) ten percent
(10.0%) or more of whose voting stock or other Equity Interest is directly or
indirectly owned or held by the Borrower.  For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”) means the possession directly
or indirectly of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
by contract or otherwise.  The Affiliates of a Person shall include any officer
or director of such Person.  In no event shall the Agent or any Lender be deemed
to be an Affiliate of the Borrower.

          “Agent” means KeyBank National Association, as contractual
representative for the Lenders under the terms of this Agreement.

          “Agreement Date” means the date as of which this Agreement is dated.

          “Applicable Law” means all applicable provisions of constitutions,
statutes, rules, regulations and orders of all governmental bodies and all
orders and decrees of all courts, tribunals and arbitrators.

          “Applicable Margin” means the percentage rate set forth below
corresponding to the Leverage Ratio in effect at such time:

Level

 

Leverage Ratio

 

Applicable Margin For
LIBOR Loans

 

 

Applicable Margin
For Base Rate Loans

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

1

 

50.0% or less

 

1.15%

 

 

0%

 

2

 

Greater than 50.0% but less than or equal to 60.0%

 

1.25%

 

 

0%

 

3

 

Greater than 60%, but less than or equal to 65%

 

1.35%

 

 

.25%

 

4

 

Greater than 65% (but only during an Increased Leverage Period)

 

1.50%

 

 

.40%

 

The Applicable Margin shall be determined by the Agent under this clause from
time to time, based on the Leverage Ratio as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section 9.3. 
Any adjustment to the Applicable Margin shall be effective (i) in the case of a
Compliance Certificate delivered in connection with quarterly financial
statements of the Borrower delivered pursuant to Section 9.3., as of the date 50
days following the end of the last day of the applicable fiscal period covered
by such Compliance Certificate, (ii) in the case of a Compliance Certificate
delivered in connection with annual financial statements of the Parent delivered
pursuant to Section 9.3., as of the date 95 days following the end of the last
day of the applicable fiscal period covered by such Compliance Certificate, and
(iii) in the case of any other Compliance Certificate, as of the date 5 Business
Days following the Agent’s request for such Compliance Certificate.  If the
Borrower shall fail to

-2-




deliver a Compliance Certificate within the time period required under Section
9.3., the Applicable Margin shall be determined based on Level 3 until the
Borrower delivers the required Compliance Certificate, in which case the
Applicable Margin shall be determined as provided above effective as of the date
of delivery of such Compliance Certificate.  If the Borrower shall deliver a
Compliance Certificate which is subsequently determined to be incorrect and, if
correct when delivered, would have resulted in a higher Applicable Margin,
Borrower shall pay to the Agent, within five (5) days after demand, any
additional interest that would have accrued and been payable on any Loans using
such higher Applicable Margin during the period that such lower Applicable
Margin was applied incorrectly.

          “Arranger” has the meaning given to such term in the introductory
paragraph hereof.

          “Assignee” has the meaning given that term in Section 13.5.(d).

          “Assignment and Acceptance Agreement” means an Assignment and
Acceptance Agreement among a Lender, an Assignee and the Agent, substantially in
the form of Exhibit A.

          “Base Rate” means the per annum rate of interest equal to the greater
of (a) the Prime Rate or (b) the Federal Funds Rate plus one half of one percent
(0.5%). Any change in the Base Rate resulting from a change in the Prime Rate or
the Federal Funds Rate shall become effective as of 12:01 a.m. on the Business
Day on which each such change occurs.  The Base Rate is a reference rate used by
the Lender acting as the Agent in determining interest rates on certain loans
and is not intended to be the lowest rate of interest charged by the Lender
acting as the Agent or any other Lender on any extension of credit to any
debtor.

          “Base Rate Loan” means a Revolving Loan bearing interest at a rate
based on the Base Rate.

          “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.

          “Book Runner” has the meaning given to such term in the introductory
paragraph hereof.

          “Borrower” has the meaning set forth in the introductory paragraph
hereof.

          “Borrowing Base” means, as of any date, an amount equal to sixty-five
percent (65.0%) of the then-current Unencumbered Pool Value.  The Borrowing Base
shall equal $0 if at any time (i) there are fewer than eight (8) Eligible
Unencumbered Pool Properties or (ii) the Unencumbered Pool Value is less than
$150,000,000.

          “Borrowing Base Certificate” means a report certified by the chief
financial officer of the Borrower, setting forth the calculations required to
establish the Borrowing Base as of a specified date, all in form and detail
satisfactory to the Agent.

          “Business Day” means (a) any day other than a Saturday, Sunday or
other day on which banks in Cleveland, Ohio are authorized or required to close
and (b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

-3-




          “Capital Reserves” means, for any period and with respect to a
Property, an amount equal to (a) $0.15 per square foot times (b) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365. Any portion of a Property leased under a ground lease to a third
party that owns the improvements on such portion of such Property shall not be
included in determinations of Capital Reserves. If the term Capital Reserves is
used without reference to any specific Property, then the amount shall be
determined on an aggregate basis with respect to all Core Properties of the
Borrower and its Subsidiaries and a proportionate share of all Core Properties
of all Unconsolidated Affiliates.

          “Capitalization Rate” means eight percent (8.00%).

          “Capitalized Lease Obligation” means an obligation under a lease that
is required to be capitalized for financial reporting purposes in accordance
with GAAP.  The amount of a Capitalized Lease Obligation is the capitalized
amount of such obligation as would be required to be reflected on a balance
sheet of the applicable Person prepared in accordance with GAAP as of the
applicable date.

          “Cash Equivalents” means:  (a) securities issued, guaranteed or
insured by the United States of America or any of its agencies with maturities
of not more than one year from the date acquired; (b) certificates of deposit
with maturities of not more than one year from the date acquired issued by a
United States federal or state chartered commercial bank of recognized standing,
or a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, acting through a branch or agency,
which bank has capital and unimpaired surplus in excess of $500,000,000 and
which bank or its holding company has a short term commercial paper rating of at
least A-2 or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

          “Collateral Account” means a special deposit account established by
the Agent pursuant to Section 11.5 and under its sole dominion and control.

          “Commitment” means, as to each Lender, such Lender’s obligation to
make Revolving Loans pursuant to Section 2.1. and to issue (in the case of the
Agent) or participate in (in the case of the Lenders) Letters of Credit pursuant
to Section 2.3.(a) and 2.3.(i), respectively, in an amount up to, but not
exceeding (but in the case of the Lender acting as the Agent excluding the

-4-




aggregate amount of participations in the Letters of Credit held by other
Lenders), the amount set forth for such Lender on its signature page hereto as
such Lender’s “Commitment” or as set forth in the applicable Assignment and
Acceptance Agreement, as the same may be reduced from time to time pursuant to
Section 2.11. or as appropriate to reflect any assignments to or by such Lender
effected in accordance with Section 13.5.

          “Commitment Percentage” means, as to each Lender, the ratio, expressed
as a percentage, of (a) the amount of such Lender’s Commitment to (b) the
aggregate amount of the Commitments of all Lenders; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Commitment Percentage” of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.

          “Compliance Certificate” has the meaning given that term in Section
9.3.

          “Construction-In-Process Property” means, as of any date, any Property
that is under development or is scheduled to commence development within twelve
months from such date until the earlier of the (i) one year anniversary date of
project completion with respect to such Construction-In-Process Property or (ii)
the second (2nd) fiscal quarter for which financial results have been reported
after such Construction-In-Process Property achieves an Occupancy Rate of 85%.

          “Construction-In-Process Value” means cash expenditures for land and
improvements (including indirect costs internally allocated and development
costs) determined in accordance with GAAP on all Construction-In-Process
Properties.

          “Continue”, “Continuation” and “Continued” each refers to the
continuation of a LIBOR Loan from one Interest Period to another Interest Period
pursuant to Section 2.8.

          “Convert”, “Conversion” and “Converted” each refers to the conversion
of a Loan of one Type into a Loan of another Type pursuant to Section 2.9.

          “Core Property” means any Property which is leased or intended to be
leased to tenants primarily for retail uses.

          “Credit Event” means any of the following:  (a) the making of any
Loan, and (b) the issuance of a Letter of Credit.

          “Default” means any of the events specified in Section 11.1., whether
or not there has been satisfied any requirement for the giving of notice, the
lapse of time, or both.

          “Defaulting Lender” has the meaning set forth in Section 3.11.

          “Derivatives Contract” means any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor

-5-




transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

          “Derivatives Termination Value” means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Agent or any Lender).

          “Dollars” or “$” means the lawful currency of the United States of
America.

          “EBITDA” means, with respect to a Person for any period (without
duplication):  (a) net income (loss) of such Person for such period determined
on a consolidated basis (before minority interests), exclusive of the following
(but only to the extent included in determination of such net income (loss)): 
(i) depreciation and amortization expense; (ii) Interest Expense; (iii) income
tax expense; and (iv) extraordinary or non-recurring gains and losses; plus (b)
such Person’s pro rata share of EBITDA of its Unconsolidated Affiliates.  EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to
Statement of Financial Accounting Standards number 141.

          “Effective Date” means the later of:  (a) the Agreement Date and (b)
the date on which all of the conditions precedent set forth in Section 6.1.
shall have been fulfilled or waived in writing by the Requisite Lenders.

          “Eligible Assignee” means any Person who is:  (i) currently a Lender
or an affiliate of a Lender; (ii) a commercial bank, trust, trust company,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, or any state thereof, and having total assets in
excess of $5,000,000,000; (iii) a savings and loan association or savings bank
organized under the laws of the United States of America, or any state thereof,
and having a tangible net worth of at least $500,000,000; or (iv) a commercial
bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America.  If such Person is not currently a
Lender or an affiliate of a Lender, such Person’s (or its parent’s) senior
unsecured long term indebtedness must be rated BBB or higher by S&P, Baa2 or
higher by Moody’s, or the equivalent or higher of either such rating by another
rating agency acceptable to the Agent.

-6-




          “Eligible Unencumbered Pool Property” means a Property which satisfies
all of the following requirements:  (a) such Property is owned in fee simple, or
leased under a Ground Lease reasonably acceptable to Agent, entirely by, the
Borrower or a Wholly Owned Subsidiary which is also a Guarantor; (b) neither
such Property, nor any interest of the Borrower or any Subsidiary therein, is
subject to any Lien (other than Permitted Liens (but not Liens of the type
described in clause (g) of the definition of Permitted Liens)) or a Negative
Pledge; (c) if such Property is owned or leased by a Guarantor (i) none of the
Borrower’s direct or indirect ownership interest in such Guarantor is subject to
any Lien (other than Permitted Liens (but not Liens of the type described in
clause (g) of the definition of Permitted Liens)) or to a Negative Pledge; and
(ii) the Borrower directly, or indirectly through a Subsidiary, has the right to
take the following actions without the need to obtain the consent of any
Person:  (x) to sell, transfer or otherwise dispose of such Property and (y) to
create a Lien on such Property as security for Indebtedness of the Borrower or
such Guarantor, as applicable; and (d) such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters individually or collectively which are not material to the
profitable operation of such Property.

          “Environmental Laws” means any Applicable Law relating to
environmental protection or the manufacture, storage, remediation, disposal or
clean up of Hazardous Materials including, without limitation, the following: 
Clean Air Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations
of the Environmental Protection Agency and any applicable rule of common law and
any judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

          “Equity Interest” means, with respect to any Person, any share of
capital stock of (or other ownership or profit interests in) such Person, any
warrant, option or other right for the purchase or other acquisition from such
Person of any share of capital stock of (or other ownership or profit interests
in) such Person, any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests), and any other ownership or profit
interest in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination.

          “Equity Issuance” means any issuance by a Person of any Equity
Interest in such Person and shall in any event include the issuance of any
Equity Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

-7-




          “ERISA” means the Employee Retirement Income Security Act of 1974, as
in effect from time to time.

          “ERISA Group” means the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.

          “Event of Default” means any of the events specified in Section 11.1.,
provided that any requirement for notice or lapse of time or any other condition
has been satisfied.

          “Fair Market Value” means, with respect to (a) a security listed on a
national securities exchange or the NASDAQ National Market, the price of such
security as reported on such exchange by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward to the nearest 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate quoted to the
Agent by federal funds dealers selected by the Agent on such day on such
transaction as determined by the Agent.

          “Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

          “FIRREA” means the Financial Institution Recovery, Reform and
Enforcement Act of 1989, as amended.

          “Fixed Charges” means, on any date of determination, the sum of (a)
Interest Expense of the Parent, the Borrower, and its Subsidiaries determined on
a consolidated basis for the period of two (2) fiscal quarters most recently
ended, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Parent, the Borrower, and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, and (c) all Preferred Dividends paid during such
period.  Fixed Charges shall include a proportionate share of items (a) and (b)
of all Unconsolidated Affiliates for such period.

          “Floating Rate Indebtedness” means all Indebtedness of a Person which
bears interest at a variable rate during the scheduled life of such Indebtedness
and for which such Person has not obtained interest rate swap agreements,
interest rate “cap” or “collar” agreements or other similar Derivatives
Contracts which effectively cause such variable rates (exclusive of any fixed
margins added to any variable component of such rates) to be equivalent to fixed
rates less than or equal to the rate (as reasonably determined by the Agent)
borne by United States 10-year Treasury Notes at the time the applicable
Derivatives Contract became effective.

-8-




          “Funds From Operations” means, with respect to a Person and for a
given period, (a) net income (loss) of such Person computed in accordance with
GAAP, calculated without regard to (i) gains (or losses) from debt restructuring
and sales of property during such period, and (ii) charges for impairment of
real estate, plus (b) depreciation with respect to such Person’s real estate
assets and amortization (other than amortization of deferred financing costs) of
such Person for such period, plus (c) other non-cash items (other than
amortization of deferred financing costs), all after adjustment for
unconsolidated partnerships and joint ventures.  Adjustments for Unconsolidated
Affiliates will be calculated to reflect funds from operations on the same
basis.

          “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

          “Governmental Approvals” means all authorizations, consents,
approvals, licenses and exemptions of, registrations and filings with, and
reports to, all Governmental Authorities.

          “Governmental Authority” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

          “Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of 25 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

          “Guarantors” means individually and collectively, as the context shall
require (i) the Parent and (ii) any Subsidiary that directly owns an
Unencumbered Pool Property.

          “Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied
to any obligation means and includes:  (a) a guaranty (other than by endorsement
of negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in

-9-




any manner, of any part or all of such obligation, or (b) an agreement, direct
or indirect, contingent or otherwise, and whether or not constituting a
guaranty, the practical effect of which is to assure the payment or performance
(or payment of damages in the event of nonperformance) of any part or all of
such obligation whether by:  (i) the purchase of securities or obligations, (ii)
the purchase, sale or lease (as lessee or lessor) of property or the purchase or
sale of services primarily for the purpose of enabling the obligor with respect
to such obligation to make any payment or performance (or payment of damages in
the event of nonperformance) of or on account of any part or all of such
obligation, or to assure the owner of such obligation against loss, (iii) the
supplying of funds to or in any other manner investing in the obligor with
respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the Guaranty to
which the Guarantors are parties substantially in the form of Exhibit D.

          “Hazardous Materials” means all or any of the following:  (a)
substances that are defined or listed in, or otherwise classified pursuant to,
any applicable Environmental Laws as “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “toxic substances” or any other formulation
intended to define, list or classify substances by reason of deleterious
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
reproductive toxicity, “TCLP” toxicity or “EP toxicity”; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; (d) asbestos in any form; (e) toxic mold; and (f) electrical
equipment which contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of fifty parts per million.

          “Increased Leverage Period” has the meaning set forth in Section
10.1(a).

          “Indebtedness” means, with respect to a Person, at the time of
computation thereof, all of the following (without duplication):  (a) all
obligations of such Person in respect of money borrowed (other than trade debt
incurred in the ordinary course of business which is not more than 180 days past
due); obligations of such Person, whether or not for money borrowed (i)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) Capitalized
Lease Obligations of such Person; (d) all reimbursement obligations of such
Person under any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to

-10-




the extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock)); (h) net obligations under any
Derivatives Contract not entered into as a hedge against existing Indebtedness,
in an amount equal to the Derivatives Termination Value thereof; (i) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities and other similar
exceptions to recourse liability); (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person’s
pro rata share of the Indebtedness of any Unconsolidated Affiliate of such
Person.

          “Initial Unencumbered Pool Properties” means the Eligible Unencumbered
Pool Properties so identified in Schedule 4.1.

          “Initial Unencumbered Pool Property Subsidiaries” means the Wholly
Owned Subsidiaries of Borrower that own the Initial Eligible Unencumbered Pool
Properties as of the Agreement Date and have executed the Guaranty.

          “Intellectual Property” has the meaning given that term in Section
7.1.(t).

          “Interest Expense” means, on any date of determination, without
duplication, (a) total interest expense of the Parent excluding any non-cash
interest expense incurred (in accordance with GAAP) for the period of two fiscal
quarters most recently ended, determined on a consolidated basis for such
period, plus (b) the Parent’s pro rata share of Interest Expense of
Unconsolidated Affiliates for such period.

          “Interest Period” means with respect to any LIBOR Loan, each period
commencing on the date such LIBOR Loan is made or the last day of the next
preceding Interest Period for such Loan and ending 1, 2, 3 or 6 months
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month
shall end on the last Business Day of the appropriate subsequent calendar
month.  Notwithstanding the foregoing:  (i) if any Interest Period would
otherwise end after the Termination Date, such Interest Period shall end on the
Termination Date; and (ii) each Interest Period that would otherwise end on a
day which is not a Business Day shall end on the immediately following Business
Day (or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.

          “Investment” means, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following:  (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a

-11-




series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person. Any binding commitment to
make an Investment in any other Person, as well as any option of another Person
to require an Investment in such Person, shall constitute an Investment.  Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

          “KeyBank” means KeyBank National Association.

          “L/C Commitment Amount” equals $25,000,000.

          “Lender” means each financial institution from time to time party
hereto as a “Lender” and as the context requires, includes the Swingline Lender.

          “Lending Office” means, for each Lender and for each Type of Loan, the
office of such Lender specified as such on its signature page hereto or in the
applicable Assignment and Acceptance Agreement, or such other office of such
Lender of which such Lender may notify the Agent in writing from time to time.

          “Letter of Credit” has the meaning given that term in Section 2.3.(a).

          “Letter of Credit Documents” means, with respect to any Letter of
Credit, collectively, any application therefor, any certificate or other
document presented in connection with a drawing under such Letter of Credit and
any other agreement, instrument or other document governing or providing for (a)
the rights and obligations of the parties concerned or at risk with respect to
such Letter of Credit or (b) any collateral security for any of such
obligations.

          “Letter of Credit Liabilities” means, without duplication, at any time
and in respect of any Letter of Credit, the sum of (a) the Stated Amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit.  For purposes of this
Agreement, a Lender (other than the Lender acting as the Agent) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under Section 2.3.(i), and the Lender
acting as the Agent shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Lenders other than the Lender acting as
the Agent of their participation interests under such Section.

          “Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

          “Leverage Ratio” means, as of any date, the ratio of (i) the
then-current Total Indebtedness to (ii) the then-current Total Asset Value.

          “LIBOR” means, with respect to a LIBOR Loan for any Interest Period
therefor, the applicable British Bankers’ Association LIBOR rate for deposits in
Dollars as reported by any generally recognized financial information service as
of 11:00 a.m. (London time) two (2)

-12-




Business Days prior to the first day of such Interest Period, and having a
maturity date equal to such Interest Period, provided that, if no such British
Bankers’ Association LIBOR rate is available to the Agent, the applicable rate
for the relevant Interest Period shall instead be the rate determined by the
Agent as the rate at deposits in Dollars in the approximate amount of the
relevant LIBOR Loan would be offered by the Agent to major banks in the London
interbank eurodollar market at their request at or about 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such applicable Interest
Period, for a term comparable to such Interest Period.

          “LIBOR Loan” means a Revolving Loan bearing interest at a rate based
on LIBOR.

          “Lien” as applied to the property of any Person means:  (a) any
security interest, encumbrance, mortgage, deed to secure debt, deed of trust,
assignment of leases and rents, pledge, lien, charge or lease constituting a
Capitalized Lease Obligation, conditional sale or other title retention
agreement, or other security title or encumbrance of any kind in respect of any
property of such Person, or upon the income, rents or profits therefrom; (b) any
arrangement, express or implied, under which any property of such Person is
transferred, sequestered or otherwise identified for the purpose of subjecting
the same to the payment of Indebtedness or performance of any other obligation
in priority to the payment of the general, unsecured creditors of such Person;
(c) the filing of any financing statement under the Uniform Commercial Code or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

          “Loan” means a Revolving Loan or a Swingline Loan.

          “Loan Document” means this Agreement, each Note, each Letter of Credit
Document, the Guaranty, and each other document or instrument now or hereafter
executed and delivered by a Loan Party in connection with, pursuant to or
relating to this Agreement.

          “Loan Party” means the Borrower, the Parent and each other Guarantor. 
Schedule 1.1.(A) sets forth the Loan Parties in addition to the Borrower and the
Parent as of the Agreement Date.

          “Mandatorily Redeemable Stock” means, with respect to any Person, any
Equity Interest of such Person which by the terms of such Equity Interest (or by
the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Revolving Loans are scheduled to be
due and payable in full.

-13-




          “Material Adverse Effect” means a materially adverse effect on (a) the
business, assets, liabilities, condition (financial or otherwise), or results of
operations of the Parent and its Subsidiaries, or the Borrower and its
Subsidiaries, in each case, taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under
the Loan Documents, (c) the validity or enforceability of any of the Loan
Documents, and (d) the rights and remedies of the Lenders and the Agent under
any of the Loan Documents.

          “Material Contract” means any contract or other arrangement (other
than Loan Documents), whether written or oral, to which the Parent, the
Borrower, or any other Subsidiary is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

          “Moody’s” means Moody’s Investors Service, Inc.

          “Mortgage” means a mortgage, deed of trust, deed to secure debt or
similar security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

          “Mortgage Note Receivable” means a promissory note secured by a
Mortgage of which the Parent, the Borrower or another Subsidiary is the holder
and retains the rights of collection of all payments thereunder.

          “Multiemployer Plan” means at any time a multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

          “Negative Pledge” means, with respect to a given asset, any provision
of a document, instrument or agreement (other than any Loan Document) which
prohibits or purports to prohibit the creation or assumption of any Lien on such
asset as security for Indebtedness of the Person owning such asset or any other
Person; provided, however, that an agreement that conditions a Person’s ability
to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

          “Net Operating Income” or “NOI” means, for any Property and for a
given period, the sum of the following (without duplication and determined on a
consistent basis with prior periods):  (a) rents and other revenues received in
the ordinary course from such Property (excluding pre-paid rents and revenues
and security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid (excluding interest) related
to the ownership, operation or maintenance of such Property, including but not
limited to, an appropriate accrual for property taxes and insurance, assessments
and the like, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general

-14-




and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Borrower or any Subsidiary and any property management fees) minus (c) the
Capital Reserves for such Property as of the end of such period minus (d) the
greater of (i) the actual property management fee paid during such period and
(ii) an imputed management fee in the amount of three percent (3.0%) of the
gross revenues for such Property for such period.  Net Operating Income shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of intangibles pursuant to Statement of
Financial Accounting Standards number 141.

          “Net Proceeds” means with respect to any Equity Issuance by a Person,
the aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

          “Non-Core Property” means any Property which is not leased or intended
to be leased to tenants primarily for retail uses.

          “Nonrecourse Indebtedness” means, with respect to a Person,
Indebtedness for borrowed money in respect of which recourse for payment (except
for customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other similar exceptions to recourse liability) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

          “Note” means a Revolving Note or a Swingline Note.

          “Notice of Borrowing” means a notice in the form of Exhibit C to be
delivered to the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.

          “Notice of Continuation” means a notice in the form of Exhibit D to be
delivered to the Agent pursuant to Section 2.8. evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.

          “Notice of Conversion” means a notice in the form of Exhibit E to be
delivered to the Agent pursuant to Section 2.9. evidencing the Borrower’s
request for the Conversion of a Loan from one Type to another Type.

          “Notice of Swingline Borrowing” means a notice in the form of Exhibit
F to be delivered to the Agent pursuant to Section 2.2. evidencing the
Borrower’s request for a borrowing of Swingline Loans.

          “Obligations” means, individually and collectively:  (a) the aggregate
principal balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and (c)
all other indebtedness, liabilities, obligations, covenants and duties of the
Borrower and the other Loan Parties owing to the Agent or any Lender of every

-15-




kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

          “Occupancy Rate” means, with respect to a Property at any time, the
ratio, expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for 30 or more days
to (b) the aggregate net rentable square footage of such Property.  For purposes
of the definition of “Occupancy Rate”, a tenant shall be deemed to actually
occupy a Property notwithstanding a temporary cessation of operations for
renovation, repairs or other temporary reason.

          “Off-Balance Sheet Obligations” means liabilities and obligations of
the Parent, the Borrower, any Subsidiary or any other Person in respect of
“off-balance sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules)
which the Parent would be required to disclose in the “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10 Q or Form 10 K (or their equivalents) which the
Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor).  As used in this definition, the
term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts.
228, 229 and 249).

          “Parent” has the meaning given such term in the introductory paragraph
hereof.

          “Participant” has the meaning given that term in Section 13.5.(c).

          “PBGC” means the Pension Benefit Guaranty Corporation and any
successor agency.

          “Permitted Liens” means, as to any asset or property of a Person:  (a)
Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 8.6.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws; (c)
Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Agent for the benefit of the Lenders;
(f) Liens in favor of the Borrower or a Guarantor securing obligations owing by
a Subsidiary to the Borrower or a Guarantor; and (g) Liens in existence as of
the Agreement Date and set forth in Part II of Schedule 7.1.(f).

-16-




          “Person” means an individual, corporation, partnership, limited
liability company, association, trust or unincorporated organization, or a
government or any agency or political subdivision thereof.

          “Plan” means at any time an employee pension benefit plan (other than
a Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

          “Post Default Rate” means a rate per annum equal to the interest rate
otherwise in effect from time to time hereunder plus two percent (2.0%).

          “Preferred Dividends” means, for any period and without duplication,
all Restricted Payments paid during such period on Preferred Equity Interests
issued by the Parent or a Subsidiary.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or (c)
constituting or resulting in the redemption of Preferred Equity Interests, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

          “Preferred Equity Interests” means, with respect to any Person, Equity
Interests in such Person which are entitled to preference or priority over any
other Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

          “Prime Rate” means the rate of interest per annum announced publicly
by the Lender then acting as the Agent as its prime rate from time to time.  The
Prime Rate is not necessarily the best or the lowest rate of interest offered by
the Lender acting as the Agent or any other Lender.

          “Principal Office” means the office of the Agent located at 127 Public
Square, Cleveland, Ohio, or such other office of the Agent as the Agent may
designate from time to time.

          “Property” means any parcel of real property owned or leased (in whole
or in part) or operated by the Parent, the Borrower, any other Subsidiary or any
Unconsolidated Affiliate of the Parent and which is located in a state of the
United States of America or the District of Columbia.

          “Qualified REIT Subsidiary” shall have the meaning given to such term
in the Internal Revenue Code.

          “Recourse Indebtedness” means all Indebtedness of the Parent, the
Borrower, or any Subsidiary of Parent which does not constitute Non-Recourse
Indebtedness, determined on a consolidated basis.

          “Register” has the meaning given that term in Section 13.5.(e).

-17-




          “Regulatory Change” means, with respect to any Lender, any change
effective after the Agreement Date in Applicable Law (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy.

          “Reimbursement Obligation” means the absolute, unconditional and
irrevocable obligation of the Borrower to reimburse the Agent for any drawing
honored by the Agent under a Letter of Credit.

          “REIT” means a Person qualifying for treatment as a “real estate
investment trust” under the Internal Revenue Code.

          “Renovation Property” means any Property where more than 10% of the
net rentable square footage of such Property is vacant due to renovations being
made at such Property.

          “Requisite Lenders” means, as of any date, Lenders having at least
66-2/3% of the aggregate amount of the Commitments (not held by Defaulting
Lenders who are not entitled to vote), or, if the Commitments have been
terminated or reduced to zero, Lenders holding at least 66-2/3% of the principal
amount of the aggregate outstanding Loans and Letter of Credit Liabilities (not
held by Defaulting Lenders who are not entitled to vote).  Commitments,
Revolving Loans and Letter of Credit Liabilities held by Defaulting Lenders
shall be disregarded when determining the Requisite Lenders.

          “Responsible Officer” means with respect to the Parent, the Borrower
or any Subsidiary, the chief executive officer, the chief financial officer, any
executive vice president or any senior vice president of the Parent, the
Borrower or such Subsidiary.

          “Restricted Payment” means:  (a) any dividend or other distribution,
direct or indirect, on account of any Equity Interest of the Borrower or any
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests; (b) any redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of the Borrower or any Subsidiary now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Borrower or any Subsidiary now or hereafter outstanding.

          “Revolving Loan” means a loan made by a Lender to the Borrower
pursuant to Section 2.1.(a).

          “Revolving Note” has the meaning given that term in Section 2.10.(a).

          “Secured Indebtedness” means any Indebtedness of a Person that is
secured by a Lien on a Property or on any ownership interests in any other
Person or on any other assets, provided that the portion of such Indebtedness
included in “Secured Indebtedness” shall not exceed the aggregate value of the
assets securing such Indebtedness at the time such Indebtedness was incurred.

-18-




          “Securities Act” means the Securities Act of 1933, as amended from
time to time, together with all rules and regulations issued thereunder.

          “Solvent” means, when used with respect to any Person, that (a) the
fair value and the fair salable value of its assets (excluding any Indebtedness
due from any affiliate of such Person) are each in excess of the fair valuation
of its total liabilities (including all contingent liabilities computed at the
amount which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

          “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc.

          “Stated Amount” means the amount available to be drawn by a
beneficiary under a Letter of Credit from time to time, as such amount may be
increased or reduced from time to time in accordance with the terms of such
Letter of Credit.

          “Subsidiary” means, for any Person, any corporation, partnership or
other entity of which at least a majority of the Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors or other individuals performing similar functions of such corporation,
partnership or other entity (without regard to the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more Subsidiaries of such Person or by such Person and one or
more Subsidiaries of such Person, and shall include all Persons the accounts of
which are consolidated with those of such Person pursuant to GAAP.

          “Swingline Commitment” means the Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.2. in an amount up to, but not exceeding,
$25,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

          “Swingline Lender” means KeyBank National Association.

          “Swingline Loan” means a loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2.(a).

          “Swingline Note” means the promissory note of the Borrower payable to
the order of the Swingline Lender in a principal amount equal to the amount of
the Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit G.

          “Tangible Net Worth” means, as of a given date, (a) Total Asset Value
less (b) Total Indebtedness.

-19-




          “Taxable REIT Subsidiary” has the meaning given that term in the
Internal Revenue Code.

           “Taxes” has the meaning given that term in Section 3.12.

          “Termination Date” means February 19, 2011 or such later date to which
the Termination Date may be extended pursuant to Section 2.12.

          “Titled Agents” means each of the Agent, the Arranger, the Book Runner
and the Syndication Agent.

          “Total Asset Value” means, on any date of determination, the sum of
all of the following of the Borrower and its Subsidiaries on a consolidated
basis determined in accordance with GAAP applied on a consistent basis:  (a)
cash and cash equivalents, plus (b) with respect to each Property then owned by
the Borrower or any Subsidiary (but excluding (A) Properties acquired by the
Borrower or any Subsidiary during the immediately preceding six (6) fiscal
quarter periods of the Borrower for which financial results have been reported,
(B) Construction-In-Process Properties and (C) Unimproved Land), the quotient of
(i) the product of (A) Net Operating Income attributable to such Property for
the fiscal two (2) quarters most recently ended for which financial results have
been reported, times (B) 2, divided by (ii) the Capitalization Rate, plus (c)
the GAAP book value of Properties then owned which were acquired during the six
(6) fiscal quarters most recently ended for which financial results have been
reported, plus (d) the aggregate Construction-In-Process Value of each
Construction-In-Process Property then owned, plus (e) the GAAP book value of
those portions of Renovation Properties which are then vacant and under
renovation, Unimproved Land, Mortgage Note Receivables and other promissory
notes then owned. The Borrower’s pro rata share of assets held by Unconsolidated
Affiliates will be included in Total Asset Value calculations consistent with
the above described treatment for wholly owned assets.

          “Total Indebtedness” means all Indebtedness of the Parent, the
Borrower and all Subsidiaries determined on a consolidated basis. 

          “Type” with respect to any Revolving Loan, refers to whether such Loan
is a LIBOR Loan or Base Rate Loan.

          “Unconsolidated Affiliate” means, with respect to any Person, any
other Person in whom such Person holds an Investment, which Investment is
accounted for in the financial statements of such Person on an equity basis of
accounting and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.

          “Unencumbered Debt Service” means, as of any date of determination,
the annual amount of interest that would accrue on a loan with a principal
balance equal to the sum of (a) the aggregate principal amount of all Loans
outstanding as of the last day of the most recently ended fiscal quarter for
which financial results of Borrower have been reported plus (b) the aggregate
amount of all Letter of Credit Liabilities as of the last day of such fiscal
quarter, with  interest on such principal balance calculated at an annual
interest rate equal to the Applicable Margin for LIBOR Loans in effect hereunder
as of the date of determination plus the LIBOR Rate for a one month Interest
Period in effect as of the last day of such fiscal quarter.

-20-




          “Unencumbered Pool” means, as of any date of determination, (a) the
Initial Unencumbered Pool Properties, plus (b) each other Eligible Unencumbered
Pool Property which has been added to the Unencumbered Pool pursuant to
Section 4.2 as of such date, minus (c) any Property which has been removed from
the Unencumbered Pool pursuant to Section 4.3 as of such date, (d) minus any
Property which has been removed from the Unencumbered Pool pursuant to the next
sentence hereof as of such date (and plus any Eligible Unencumbered Pool
Property which has been added back into the Unencumbered Pool pursuant to the
next sentence hereof).  In the event that all or any material portion of a
Property then within the Unencumbered Pool shall be damaged or taken by
condemnation, then, in the Agent’s reasonable discretion, such Property shall
either be treated as a Renovation Property or no longer be a part of the
Unencumbered Pool unless and until any damage to such Property is repaired or
restored, such Property becomes fully operational and the Agent shall receive
evidence satisfactory to the Agent of the projected Net Operating Income of such
Property following such repair or restoration.  In the event that all or any
material portion of any Construction-in-Process Property then within the
Unencumbered Pool shall be damaged or taken by condemnation, then the Agent may
reduce the amount of the Unencumbered Pool Value in an amount which the Agent
reasonably deems appropriate in light of such damage or condemnation; or may
remove such Construction-In-Process Property from the Unencumbered Pool unless
and until such Construction-In-Process Property is repaired or restored to the
Agent’s reasonable satisfaction.

          “Unencumbered Pool Property” means a Property then included in the
Unencumbered Pool.

          “Unencumbered Pool Value” means, as of any date of determination, (i)
(A) the annualized aggregate NOI attributable to then-current Eligible
Unencumbered Pool Properties for the period of two (2) fiscal quarters most
recently ended for which financial results of Borrower have been reported
(excluding 100% of the NOI attributable to any such Properties which constitute,
as of such date, either Construction-In-Process Properties or Non-Core
Properties, or which are not owned by Borrower or a Wholly Owned Subsidiary of
Borrower for at least the six (6) immediately preceding full fiscal quarters for
which financial results of Borrower have been reported (or which are no longer
owned by Borrower or a Wholly Owned Subsidiary of Borrower as of such date)
divided by (B) the Capitalization Rate, plus (ii) the value, at cost, of all
Eligible Unencumbered Pool Properties acquired by Borrower or a Wholly Owned
Subsidiary of Borrower during the six (6) immediately preceding full fiscal
quarters for which financial results of Borrower have been reported, plus (iii)
the value, at cost, of any Eligible Unencumbered Pool Properties that are either
Non-Core Properties or Construction-In-Process Properties and of those portions
of the Eligible Unencumbered Pool Properties which are also Renovation
Properties which are then vacant and under renovation, provided, however, in no
event shall the amount added under clause (iii) herein on account of
Construction-In-Process Properties and such portions of Renovation Properties
constitute more than fifteen percent (15%) of the total Unencumbered Pool Value
or shall the total amount of Unencumbered Pool Value attributable to
Unencumbered Pool Properties leased by Loan Parties under Ground Leases
constitute more than fifteen percent (15%) of the total Unencumbered Pool Value.

-21-




          “Unfunded Liabilities” means, with respect to any Plan at any time,
the amount (if any) by which (a) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

          “Unimproved Land” means, on any date of determination, land on which
no development (other than improvements that are not material and are temporary
in nature) has occurred and for which no development is scheduled in the
following 12 months.

          “Unsecured Indebtedness” means with respect to any person, all
indebtedness of such person for borrowed money that does not constitute Secured
Indebtedness.

          “Wholly Owned Subsidiary” means any Subsidiary of a Person in respect
of which all of the equity securities or other ownership interests (other than,
in the case of a corporation, directors’ qualifying shares) are at the time
directly or indirectly owned or controlled by such Person or one or more other
Subsidiaries of such Person or by such Person and one or more other Subsidiaries
of such Person.

 

Section 1.2.     General; References to Times.

          Unless otherwise indicated, all accounting terms, ratios and
measurements shall be interpreted or determined in accordance with GAAP;
provided that, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Requisite Lenders shall so request, the Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Requisite Lenders); provided further that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated.  References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified as of the date of this Agreement and from time to
time thereafter to the extent not prohibited hereby and in effect at any given
time.  A reference to a Person shall include its successors and permitted
assigns.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Unless explicitly set forth to the

-22-




contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Parent.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to Cleveland, Ohio
time.

 

Section 1.3.     Financial Attributes of Non-Wholly Owned Subsidiaries.

          When determining compliance by the Borrower, the Parent, or any Wholly
Owned Subsidiary with any financial covenant contained in any of the Loan
Documents, only the pro rata share of the Borrower, the Parent, or the Wholly
Owned Subsidiary, as applicable, of the financial assets and liabilities of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included.

ARTICLE II.  CREDIT FACILITY

 

Section 2.1.     Revolving Loans.

          (a)     Generally.  Subject to the terms and conditions hereof, during
the period from the Effective Date to but excluding the Termination Date, each
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, the lesser of (a) the amount of such Lender’s Commitment and (b) such
Lender’s Commitment Percentage of the Borrowing Base.  Subject to the terms and
conditions of this Agreement, during the period from the Effective Date to but
excluding the Termination Date, the Borrower may borrow, repay and reborrow
Revolving Loans hereunder.

          (b)     Requesting Revolving Loans.  The Borrower shall give the Agent
notice pursuant to a Notice of Borrowing or telephonic notice of each borrowing
of Revolving Loans.  Each Notice of Borrowing shall be delivered to the Agent
before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business
Days prior to the proposed date of such borrowing and (ii) in the case of Base
Rate Loans, on the date one Business Day prior to the proposed date of such
borrowing.  Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such telephonic notice.  The Agent
will transmit by telecopy the Notice of Borrowing (or the information contained
in such Notice of Borrowing) to each Lender promptly upon receipt by the Agent
and in no event after the close of business on the date the Agent receives such
notice.  Each Notice of Borrowing or telephonic notice of each borrowing shall
be irrevocable once given and binding on the Borrower.

          (c)     Disbursements of Revolving Loan Proceeds.  No later than 1:00
p.m. on the date specified in the Notice of Borrowing, each Lender will make
available for the account of its applicable Lending Office to the Agent at the
Principal Office, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender.  With respect to Revolving Loans to be made
after the Effective Date, unless the Agent shall have been notified by any
Lender prior to the specified date of borrowing that such Lender does not intend
to make

-23-




available to the Agent the Revolving Loan to be made by such Lender on such
date, the Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Agent on the date of the requested borrowing as
set forth in the Notice of Borrowing and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Lender.  Subject to
satisfaction of the applicable conditions set forth in Article VI. for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrower no later than 2:00 p.m. on the date and at the account specified by the
Borrower in such Notice of Borrowing.

 

Section 2.2.     Swingline Loans.

          (a)     Swingline Loans.  Subject to the terms and conditions hereof,
during the period from the Effective Date to but excluding the Termination Date,
the Swingline Lender agrees to make Swingline Loans to the Borrower in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of the Swingline Commitment.  If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall immediately pay the Agent
for the account of the Swingline Lender the amount of such excess.  Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

          (b)     Procedure for Borrowing Swingline Loans.  The Borrower shall
give the Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing or telephonic notice of each borrowing of a Swingline Loan.  Each
Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 1:00 p.m. on the proposed date of such borrowing.  Any such notice
given telephonically shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice.  On
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article VI. for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing not later than 4:00 p.m. on such
date.

          (c)     Interest.  Swingline Loans shall bear interest at a per annum
rate equal to the Base Rate plus the Applicable Margin for Base Rate Loans. 
Interest payable on Swingline Loans is solely for the account of the Swingline
Lender.  All accrued and unpaid interest on Swingline Loans shall be payable on
the dates and in the manner provided in Section 2.4. with respect to interest on
Base Rate Loans (except as the Swingline Lender and the Borrower may otherwise
agree in writing in connection with any particular Swingline Loan).

          (d)     Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in
the minimum amount of $500,000 and integral multiples of $100,000 or such other
minimum amounts agreed to by the Swingline Lender and the Borrower.  Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender prior written notice thereof no later than 10:00 a.m. on
the date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

-24-




          (e)     Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender and in any event, within 5 Business Days after the date
such Swingline Loan was made.  Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Termination Date (or such earlier date
as the Swingline Lender and the Borrower may agree in writing).  In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf for such purpose), request a
borrowing of Base Rate Loans from the Lenders in an amount equal to the
principal balance of such Swingline Loan.  The amount limitations of Section
3.5.(a) shall not apply to any borrowing of Base Rate Loans made pursuant to
this subsection.  The Swingline Lender shall give notice to the Agent of any
such borrowing of Base Rate Loans not later than 12:00 noon on the proposed date
of such borrowing and the Agent shall give notice of such borrowing to the
Lenders by 1:00 p.m. on such date.  No later than 2:00 p.m. on such date, each
Lender will make available to the Agent at the Principal Office for the account
of Swingline Lender, in immediately available funds, the proceeds of the Base
Rate Loan to be made by such Lender.  The Agent shall pay the proceeds of such
Base Rate Loans to the Swingline Lender, which shall apply such proceeds to
repay such Swingline Loan.  At the time each Swingline Loan is made, each Lender
shall automatically (and without any further notice or action) be deemed to have
purchased from the Swingline Lender, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
in such Swingline Loan.  If the Lenders are prohibited from making Loans
required to be made under this subsection for any reason, including without
limitation, the occurrence of any Default or Event of Default described in
Section 11.1.(f) or 11.1.(g), upon notice from the Agent or the Swingline
Lender, each Lender severally agrees to pay to the Agent for the account of the
Swingline Lender in respect of such participation the amount of such Lender’s
Commitment Percentage of each outstanding Swingline Loan.  If such amount is not
in fact made available to the Agent by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate.  If such Lender does not pay such amount forthwith upon
demand therefor by the Agent or the Swingline Lender, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein).  Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
to it hereunder, to the Swingline Lender to fund Swingline Loans in the amount
of the participation in Swingline Loans that such Lender failed to purchase
pursuant to this Section until such amount has been purchased (as a result of
such assignment or otherwise).  A Lender’s obligation to make payments in
respect of a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Agent, the Swingline Lender or any other Person

-25-




whatsoever, (ii) the occurrence or continuation of a Default or Event of Default
(including, without limitation, any of the Defaults or Events of Default
described in Sections 11.1.(f) or 11.1.(g)) or the termination of any Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Agent, any Lender or the Borrower or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

Section  2.3.     Letters of Credit.

          (a)     Letters of Credit.  Subject to the terms and conditions of
this Agreement, the Agent, on behalf of the Lenders, agrees to issue for the
account of the Borrower during the period from and including the Effective Date
to, but excluding, the date 30 days prior to the Termination Date one or more
letters of credit (each a “Letter of Credit”) up to a maximum aggregate Stated
Amount at any one time outstanding not to exceed the L/C Commitment Amount. The
existing letters of credit listed on Schedule 2.3(a) issued by Wachovia Bank
National Association in its capacity as “Agent” under the Existing Credit
Agreement (the “Prior Agent”) shall be deemed to be Letters of Credit issued
hereunder and the Prior Agent and the Lenders shall have the same rights and
obligations with respect to such Letters of Credit as the Agent and Lenders
would have if such Letters of Credit had been issued after the date hereof.

          (b)     Terms of Letters of Credit.  At the time of issuance, the
amount, form, terms and conditions of each Letter of Credit, and of any drafts
or acceptances thereunder, shall be subject to approval by the Agent and the
Borrower.  Notwithstanding the foregoing, in no event may the expiration date of
any Letter of Credit extend beyond the earlier of (i) the date one year from its
date of issuance or (ii) the Termination Date; provided, however, a Letter of
Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the Agent but in
no event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the Termination Date.

          (c)     Requests for Issuance of Letters of Credit.  The Borrower
shall give the Agent written notice (or telephonic notice promptly confirmed in
writing) at least 5 Business Days prior to the requested date of issuance of a
Letter of Credit, such notice to describe in reasonable detail the proposed
terms of such Letter of Credit and the nature of the transactions or obligations
proposed to be supported by such Letter of Credit, and in any event shall set
forth with respect to such Letter of Credit the proposed (i) Stated Amount, (ii)
the beneficiary, and (iii) the expiration date.  The Borrower shall also execute
and deliver such customary letter of credit application forms as may reasonably
be requested from time to time by the Agent and are consistent with the term set
forth herein.  Provided the Borrower has given the notice prescribed by the
first sentence of this subsection and subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Article VI., the Agent shall issue the requested Letter
of Credit on the requested date of issuance for the benefit of the stipulated
beneficiary.  Upon the written request of the Borrower, the Agent shall deliver
to the Borrower a copy of each issued Letter of Credit within a reasonable time
after the date of issuance thereof.  To the extent any term of a Letter of
Credit Document is inconsistent with a term of any Loan Document, the term of
such Loan Document shall control.

-26-




          (d)     Reimbursement Obligations.  Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrower of the amount to be paid by
the Agent as a result of such demand and the date on which payment is to be made
by the Agent to such beneficiary in respect of such demand; provided, however,
the Agent’s failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit not
later than the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). 
Upon receipt by the Agent of any payment in respect of any Reimbursement
Obligation, the Agent shall promptly pay to each Lender that has acquired a
participation therein under the second sentence of Section 2.3.(i) such Lender’s
Commitment Percentage of such payment.

          (e)     Manner of Reimbursement.  Upon its receipt of a notice
referred to in the immediately preceding subsection (d), the Borrower shall
advise the Agent whether or not the Borrower intends to borrow hereunder to
finance its obligation to reimburse the Agent for the amount of the related
demand for payment and, if it does, the Borrower shall submit a timely request
for such borrowing as provided in the applicable provisions of this Agreement. 
If the Borrower fails to so advise the Agent, or if the Borrower fails to
reimburse the Agent for a demand for payment under a Letter of Credit by the
date of such payment, then (i) if the applicable conditions contained in Article
VI. would permit the making of Revolving Loans, the Borrower shall be deemed to
have requested a borrowing of Revolving Loans (which shall be Base Rate Loans)
in an amount equal to the unpaid Reimbursement Obligation and the Agent shall
give each Lender prompt notice of the amount of the Revolving Loan to be made
available to the Agent not later than 1:00 p.m. and (ii) if such conditions
would not permit the making of Revolving Loans, the provisions of subsection (j)
of this Section shall apply.  The limitations of Section 3.5.(a) shall not apply
to any borrowing of Base Rate Loans under this subsection.

          (f)     Effect of Letters of Credit on Commitments.  Upon the issuance
of any Letter of Credit and until such Letter of Credit shall have expired or
been terminated, the Commitment of each Lender shall be deemed to be utilized
for all purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum of (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.

          (g)     Agent’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, the Agent shall only be required to
use the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit.  The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. 
In furtherance and not in limitation of the foregoing, neither the Agent nor any
of the Lenders shall be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any

-27-




Letter of Credit even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit, or of
the proceeds thereof; (vii) the misapplication by the beneficiary of any Letter
of Credit, or the proceeds of any drawing under any Letter of Credit; or (viii)
any consequences arising from causes beyond the control of the Agent or the
Lenders.  None of the above shall affect, impair or prevent the vesting of any
of the Agent’s rights or powers hereunder.  Any action taken or omitted to be
taken by the Agent under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable judgment), shall
not create against the Agent or any Lender any liability to the Borrower or any
Lender.  In this regard, the obligation of the Borrower to reimburse the Agent
for any drawing made under any Letter of Credit shall be absolute, unconditional
and irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances:  (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations.  Notwithstanding anything to the contrary contained in this Section
or Section 13.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse the Agent for any drawing made under a Letter of Credit
as provided in this Section, the Borrower shall have no obligation to indemnify
the Agent or any Lender in respect of any liability incurred by the Agent or a
Lender to the extent such liability arises out of the gross negligence or
willful misconduct of the Agent or a Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Except as otherwise provided in this Section, nothing in this Section
shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Agent or any Lender with respect to any
Letter of Credit.

-28-




          (h)     Amendments, Etc.  The issuance by the Agent of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the Requisite
Lenders shall have consented thereto.  In connection with any such amendment,
supplement or other modification, the Borrower shall pay the Fees, if any,
payable under the last sentence of Section 3.6.(b).

          (i)     Lenders’ Participation in Letters of Credit.  Immediately upon
the issuance by the Agent of any Letter of Credit each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of the liability of the Agent with
respect to such Letter of Credit, and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit.  In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in respect of such Letter of Credit and (ii)
a participation in a percentage equal to such Lender’s Commitment Percentage in
any interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to the Agent pursuant to
the third and last sentences of Section 3.6.(b)).

          (j)     Payment Obligation of Lenders.  Each Lender severally agrees
to pay to the Agent on demand in immediately available funds in Dollars the
amount of such Lender’s Commitment Percentage of each drawing paid by the Agent
under each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.3.(d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing.  If the notice
referenced in the second sentence of Section 2.3.(e) is received by a Lender not
later than 11:00 a.m., then such Lender shall make such payment available to the
Agent not later than 2:00 p.m. on the date of demand therefor; otherwise, such
payment shall be made available to the Agent not later than 1:00 p.m. on the
next succeeding Business Day.  Each such Lender’s obligation to make such
payments to the Agent under this subsection, and the Agent’s right to receive
the same, shall be absolute, irrevocable and unconditional and shall not be
affected in any way by any circumstance whatsoever, including without
limitation, (i) the failure of any other Lender to make its payment under this
subsection, (ii) the financial condition of the Borrower or any other Loan
Party, (iii) the existence of any Default or Event of Default, including any
Event of Default described in Section 11.1.(f) or 11.1.(g) or (iv) the
termination of the Commitments.  Each such payment to the Agent shall be made
without any offset, abatement, withholding or deduction whatsoever.

-29-




          (k)     Information to Lenders. The Agent shall periodically deliver
to the Lenders information setting forth the Stated Amount of all outstanding
Letters of Credit.  Other than as set forth in this subsection, the Agent shall
have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder.  The failure of the Agent to
perform its requirements under this subsection shall not relieve any Lender from
its obligations under Section 2.3.(j).

 

Section 2.4.     Rates and Payment of Interest on Loans.

          (a)       Rates.  The Borrower promises to pay to the Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

 

          (i)     during such periods as such Loan is a Base Rate Loan, at the
Base Rate (as in effect from time to time) plus the Applicable Margin; and

 

 

 

          (ii)    during such periods as such Loan is a LIBOR Loan, at Adjusted
LIBOR for such Loan for the Interest Period therefor plus the Applicable Margin.

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

          (b)       Payment of Interest.  Accrued and unpaid interest on each
Loan shall be payable in the case of both Base Rate Loans and LIBOR Loans,
monthly in arrears on the first day of each calendar month and upon the
Termination Date or any earlier date on which Loans are due and payable in full,
whether by acceleration or otherwise.  Interest payable at the Post Default Rate
shall be payable from time to time on demand.  Promptly after the determination
of any interest rate provided for herein or any change therein, the Agent shall
give notice thereof to the Lenders to which such interest is payable and to the
Borrower.  All determinations by the Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

Section 2.5.     Number of Interest Periods.

          There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.6.     Repayment of Loans.

          The Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Revolving Loans on the Termination
Date, subject to any earlier dates on which mandatory principal payments may be
required under Section 2.7(b).

-30-




 

Section 2.7.     Prepayments.

          (a)      Optional.  Subject to Section 5.4., the Borrower may prepay
any Loan at any time without premium or penalty.  The Borrower shall give the
Agent at least one Business Day’s prior written notice of the prepayment of any
Revolving Loan.

          (b)      Mandatory.

 

          (i)     Outstandings In Excess of Commitments. If at any time the
aggregate principal amount of all outstanding Revolving Loans, together with the
aggregate amount of all Letter of Credit Liabilities and the aggregate principal
amount of all outstanding Swingline Loans, exceeds the aggregate amount of the
Commitments in effect at such time, the Borrower shall immediately pay to the
Agent for the accounts of the Lenders the amount of such excess; and

 

 

 

          (ii)    Outstandings in Excess of Borrowing Base.  If at any time the
aggregate outstanding principal balance of Loans, together with the aggregate
amount of all Letter of Credit Liabilities, exceeds the Borrowing Base, then the
Borrower shall, within five (5) business days of the Agent’s demand, pay such
portion of the outstanding principal balance of the Loans as is needed to
eliminate such excess.  All payments under this Section shall be applied to pay
all amounts of principal outstanding on the Loans and any Reimbursement
Obligations pro rata in accordance with Section 3.2. and if any Letters of
Credit are outstanding at such time the remainder, if any, shall be deposited
into the Collateral Account for application to any Reimbursement Obligations. 
If the Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 5.4.


 

Section  2.8.     Continuation.

          So long as no Default or Event of Default shall exist, the Borrower
may on any Business Day, with respect to any LIBOR Loan, elect to maintain such
LIBOR Loan or any portion thereof as a LIBOR Loan by selecting a new Interest
Period for such LIBOR Loan.  Each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period.  Each selection of a new Interest Period shall be made by the Borrower
giving to the Agent a Notice of Continuation not later than 11:00 a.m. on the
third Business Day prior to the date of any such Continuation.  Such notice by
the Borrower of a Continuation shall be by telephone or telecopy, confirmed
immediately in writing if by telephone, in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Agent shall
notify each Lender by telecopy, or other similar form of transmission, of the
proposed Continuation.  If the Borrower shall fail to select in a timely manner
a new Interest Period for any LIBOR Loan in accordance with this Section, or if
a Default or Event of Default shall exist, such Loan will automatically, on the
last day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.9. or the Borrower’s failure to
comply with any of the terms of such Section.

-31-




 

Section 2.9.     Conversion.

          The Borrower may on any Business Day, upon the Borrower’s giving of a
Notice of Conversion to the Agent, Convert all or a portion of a Loan of one
Type into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted to a LIBOR Loan if a Default or Event of Default shall exist.  Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan.  Each such Notice of
Conversion shall be given not later than 11:00 a.m. on the Business Day prior to
the date of any proposed Conversion into Base Rate Loans and on the third
Business Day prior to the date of any proposed Conversion into LIBOR Loans. 
Promptly after receipt of a Notice of Conversion, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan.  Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.

 

Section 2.10.     Notes.

          (a)     Revolving Note.  If requested by any Lender, the Revolving
Loans made by such Lender shall, in addition to this Agreement, also be
evidenced by a promissory note of the Borrower substantially in the form of
Exhibit H (each a “Revolving Note”), payable to the order of such Lender in a
principal amount equal to the amount of its Commitment as originally in effect
and otherwise duly completed.

          (b)     Records.  The date, amount, interest rate, Type and duration
of Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower, absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.

          (c)     Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by
the Borrower of (i) written notice from a Lender that a Note of such Lender has
been lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss,
theft or destruction, an unsecured agreement of indemnity from such Lender in
form reasonably satisfactory to the Borrower, or (B) in the case of mutilation,
upon surrender and cancellation of such Note, the Borrower shall at its own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.

-32-




 

Section  2.11.     Voluntary Reductions of the Commitment.

          The Borrower shall have the right to terminate or reduce the aggregate
unused amount of the Commitments (for which purpose use of the Commitments shall
be deemed to include the aggregate amount of Letter of Credit Liabilities and
the aggregate principal amount of all outstanding Swingline Loans) at any time
and from time to time without penalty or premium upon not less than three (3)
Business Days prior written notice to the Agent of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction and shall be irrevocable once given and effective only
upon receipt by the Agent; provided, however, if the Borrower seeks to reduce
the aggregate amount of the Commitments below $100,000,000, then the Commitments
shall all automatically and permanently be reduced to zero.  The Agent will
promptly transmit such notice to each Lender.  The Commitments, once terminated
or reduced may not be increased or reinstated.

 

Section 2.12.     Extension of Termination Date.

          The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year.  The Borrower may exercise such right only by
executing and delivering to the Agent at least 90 days prior to the current
Termination Date, a written request for such extension (an “Extension
Request”).  The Agent shall forward to each Lender a copy of the Extension
Request delivered to the Agent promptly upon receipt thereof.  Subject to
satisfaction of the following conditions, the Termination Date shall be extended
for one year:  (a) at the time of such notice, immediately prior to such
extension and immediately after giving effect thereto, (i) no Default or Event
of Default shall exist and (ii) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
on and as of the date of such extension with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents and (b) the Borrower shall have paid the
Fees payable under Section 3.6.(c).

 

Section 2.13.     Expiration or Maturity Date of Letters of Credit Past
Termination Date.

          If on the date the Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date, pay to the Agent an amount of money equal to the Stated
Amount of such Letter(s) of Credit for deposit into the Collateral Account.

 

Section  2.14.     Amount Limitations.

          Notwithstanding any other term of this Agreement or any other Loan
Document, no Lender shall be required to make a Loan or to purchase a
participation in a Swingline Loan, the Agent shall not be required to issue a
Letter of Credit and no reduction of the Commitments pursuant to Section 2.11.
shall take effect, if immediately after the making of such Loan or purchase of
such participation, the issuance of such Letter of Credit or such reduction in
the

-33-




Commitments, the aggregate principal amount of all outstanding Loans, together
with the aggregate amount of all Letter of Credit Liabilities, would exceed the
lesser of (a) the aggregate amount of the Commitments at such time or (b) the
Borrowing Base at such time.

 

Section 2.15.     Increase of Commitments.

          With the prior consent of the Agent, the Borrower shall have the right
at any time and from time to time during the term of this Agreement to request
increases in the aggregate amount of the Commitments (provided that after giving
effect to any increases in the Commitments pursuant to this Section, the
aggregate amount of the Commitments may not exceed $400,000,000) by providing
written notice to the Agent, which notice shall be irrevocable once given.  Each
such increase in the Commitments must be in an aggregate minimum amount of
$10,000,000 and integral multiples of $5,000,000 in excess thereof.  No Lender
shall be required to increase its Commitment and any new Lender becoming a party
to this Agreement in connection with any such requested increase must be an
Eligible Assignee.  If a new Lender becomes a party to this Agreement, or if any
existing Lender agrees to increase its Commitment, such Lender shall on the date
it becomes a Lender hereunder (or increases its Commitment, in the case of an
existing Lender) (and as a condition thereto) purchase from the other Lenders
its Commitment Percentage (as determined after giving effect to the increase of
Commitments) of any outstanding Revolving Loans, by making available to the
Agent for the account of such other Lenders at the Principal Office, in same day
funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Lender plus (B)
the aggregate amount of payments previously made by the other Lenders under
Section 2.3.(j) which have not been repaid plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans.  The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 5.4. as a result of the prepayment of any
such Revolving Loans.  No increase of the Commitments may be effected under this
Section if (x) a Default or Event of Default shall be in existence on the
effective date of such increase or (y) any representation or warranty made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which any such Loan Party is a party is not (or would not be) true or correct on
the effective date of such increase (except for representations or warranties
which expressly relate solely to an earlier date and except for changes in
factual circumstances not prohibited under the Loan Documents).  In connection
with any increase in the aggregate amount of the Commitments pursuant to this
subsection, (a) any Lender becoming a party hereto shall execute such documents
and agreements as the Agent may reasonably request and (b) the Borrower shall,
if requested by the affected Lender, make appropriate arrangements so that each
new Lender, and any existing Lender increasing its Commitment, receives a new or
replacement Note, as appropriate, in the amount of such Lender’s Commitment
within 2 Business Days of the effectiveness of the applicable increase in the
aggregate amount of Commitments.

-34-




ARTICLE III.  PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.     Payments.

          Except to the extent otherwise provided herein, all payments of
principal, interest and other amounts to be made by the Borrower under this
Agreement or any other Loan Document shall be made in Dollars, in immediately
available funds, without deduction, set off or counterclaim, to the Agent at its
Principal Office, not later than 2:00 p.m. on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day).  Subject to
Section 11.4., the Borrower may, at the time of making each payment under this
Agreement or any Note, specify to the Agent the amounts payable by the Borrower
hereunder to which such payment is to be applied.  Each payment received by the
Agent for the account of a Lender under this Agreement or any Note shall be paid
to such Lender at the applicable Lending Office of such Lender no later than
5:00 p.m. on the date of receipt.  If the Agent fails to pay such amount to a
Lender as provided in the previous sentence, the Agent shall pay interest on
such amount until paid at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension.

 

Section 3.2.     Pro Rata Treatment.

          Except to the extent otherwise provided herein:  (a) each borrowing
from the Lenders under Section 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from
the Lenders, each payment of the Fees under Section 3.6.(a), the first sentence
of Section 3.6.(b) and Section 3.6.(c) shall be made for the account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.11. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments; (b)
each payment or prepayment of principal of Revolving Loans by the Borrower shall
be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Revolving
Loans of a particular Type (other than Conversions provided for by Section 5.5.)
shall be made pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of making of Loans) or their respective
Loans (in the case of Conversions and Continuations of Loans) and the then
current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous; (e) the Lenders’ participation in, and payment obligations
in respect of, Letters of Credit under Section 2.3., shall be pro rata in
accordance with their respective Commitments; and (f) the Lenders’ participation
in, and payment obligations in respect of, Swingline Loans under Section 2.2.,
shall be pro rata in accordance with their respective Commitments.  All payments
of principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.2.(e), in which case such payments shall be pro rata in
accordance with such participating interests).

-35-




 

Section 3.3.     Sharing of Payments, Etc.

          If a Lender shall obtain payment of any principal of, or interest on,
any Loan made by it to the Borrower under this Agreement, or shall obtain
payment on any other Obligation owing by the Borrower or a Loan Party through
the exercise of any right of set off, banker’s lien or counterclaim or similar
right or otherwise or through voluntary prepayments directly to a Lender or
other payments made by the Borrower to a Lender not in accordance with the terms
of this Agreement and such payment should be distributed to the Lenders pro rata
in accordance with Section 3.2. or Section 11.4., as applicable, such Lender
shall promptly purchase from the other Lenders participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or Section
11.4., as applicable.  To such end, all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored.  The Borrower agrees
that any Lender so purchasing a participation (or direct interest) in the Loans
or other Obligations owed to such other Lenders may exercise all rights of set
off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation.  Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 

Section 3.4.     Several Obligations.

          No Lender shall be responsible for the failure of any other Lender to
make a Loan or to perform any other obligation to be made or performed by such
other Lender hereunder, and the failure of any Lender to make a Loan or to
perform any other obligation to be made or performed by it hereunder shall not
relieve the obligation of any other Lender to make any Loan or to perform any
other obligation to be made or performed by such other Lender.

 

Section 3.5.     Minimum Amounts.

          (a)     Borrowings and Conversions.  Except as otherwise provided in
Sections 2.2.(e) and 2.3.(e), each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof.  Each borrowing and each Conversion of LIBOR Loans shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000
in excess of that amount.

          (b)     Prepayments.  Each voluntary prepayment of Revolving Loans
shall be in an aggregate minimum amount of $500,000 and integral multiples of
$100,000 in excess thereof (or, if less, the aggregate principal amount of
Revolving Loans then outstanding).

          (c)     Reductions of Commitments.  Each reduction of the Commitments
under Section 2.11. shall be in an aggregate minimum amount of $10,000,000 and
integral multiples of $5,000,000 in excess thereof.

-36-




          (d)     Letters of Credit.  The initial Stated Amount of each Letter
of Credit shall be at least $100,000 or such lesser amount as is acceptable to
the Agent.

 

Section 3.6.     Fees.

          (a)     Unused Fee. During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Agent for the
account of the Lenders an unused facility fee with respect to the average daily
difference between the (i) aggregate amount of the Commitments and (ii) the
aggregate principal amount of all outstanding Loans plus the aggregate amount of
all Letter of Credit Liabilities (the “Unused Amount”).  Such fee shall be
computed by multiplying the Unused Amount with respect to such quarter by the
corresponding per annum rate set forth below:

Unused Amounts

 

Unused Fee

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Greater than 50% of the aggregate amount of Commitments

 

 

0.200

%

Less than or equal to 50% of the aggregate amount of Commitments

 

 

0.125

%

Such fee shall be payable in arrears on the last day of each March, June,
September or December of each calendar year.  Any such accrued and unpaid fee
shall also be payable on the Termination Date or any earlier date of termination
of the Commitments or reduction of the Commitments to zero.

          (b)     Letter of Credit Fees.  The Borrower agrees to pay to the
Agent for the account of the Lenders a letter of credit fee at a rate per annum
equal to the Applicable Margin for LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) through and including the date such Letter
of Credit expires or is terminated or (y) to but excluding the date such Letter
of Credit is drawn in full.  The fees provided for in the immediately preceding
sentence shall be nonrefundable and payable in arrears on (i) the last day of
March, June, September and December in each year, (ii) the Termination Date,
(iii) the date the Commitments are terminated or reduced to zero and (iv)
thereafter from time to time on demand of the Agent.  In addition, the Borrower
shall pay to the Agent for its own account and not the account of any Lender, an
issuance fee in respect of each Letter of Credit equal to the greater of (i)
$1,500 or (ii) one eighth of one percent (0.125%) per annum on the initial
Stated Amount of such Letter of Credit for the period from and including the
date of issuance of such Letter of Credit (A) through and including the date
such Letter of Credit expires or is terminated or (B) to but excluding the date
such Letter of Credit is drawn in full.  The fees provided for in the
immediately preceding sentence shall be nonrefundable and payable upon
issuance.  The Borrower shall pay directly to the Agent from time to time on
demand all commissions, charges, costs and expenses in the amounts customarily
charged by the Agent from time to time in like circumstances with respect to the
issuance of each Letter of Credit, drawings, amendments and other transactions
relating thereto.

          (c)     Extension Fee.  If the Borrower exercises its right to extend
the Termination Date in accordance with Section 2.12., the Borrower agrees to
pay to the Agent for the account of each Lender a fee equal to
fifteen-hundredths of one percent (0.15%) of the amount of such Lender’s
Commitment (whether or not utilized) at the time of such extension.  Such fee
shall be due and payable in full on the date the Agent receives the Extension
Request pursuant to such Section.

-37-




          (d)     Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrower and the Agent from time to time.

 

Section 3.7.     Computations.

          Unless otherwise expressly set forth herein, any accrued interest on
any Loan, any Fees or any other Obligations due hereunder shall be computed on
the basis of a year of 365 or 366 days, as applicable, and the actual number of
days elapsed; provided, however, interest on LIBOR Rate Loans shall be computed
on the basis of a year of 360 days and the actual number of day elapsed.

 

Section 3.8.     Usury.

          In no event shall the amount of interest due or payable on the Loans
or other Obligations exceed the maximum rate of interest allowed by Applicable
Law and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith.  It
is the express intent of the parties hereto that the Borrower not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law.

 

Section 3.9.     Agreement Regarding Interest and Charges.

          The parties hereto hereby agree and stipulate that the only charge
imposed upon the Borrower for the use of money in connection with this Agreement
is and shall be the interest specifically described in Section 2.4.(a)(i) and
(ii) and in Section 2.2.(c).  Notwithstanding the foregoing, the parties hereto
further agree and stipulate that all agency fees, syndication fees, unused fees,
closing fees, letter of credit fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Agent or any Lender to
third parties or for damages incurred by the Agent or any Lender, in each case
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money.  All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.

 

Section 3.10.   Statements of Account.

          The Agent will account to the Borrower monthly with a statement of
Loans, Letters of Credit, accrued interest and Fees, charges and payments made
pursuant to this Agreement and the other Loan Documents, and such account
rendered by the Agent shall be deemed conclusive upon Borrower absent manifest
error.  The failure of the Agent to deliver such a statement of accounts shall
not relieve or discharge the Borrower from any of its obligations hereunder.

-38-




 

Section 3.11.    Defaulting Lenders.

          (a)     Generally.  If for any reason any Lender (a “Defaulting
Lender”) shall fail or refuse to perform any of its obligations under this
Agreement or any other Loan Document to which it is a party within the time
period specified for performance of such obligation or, if no time period is
specified, if such failure or refusal continues for a period of two Business
Days after notice from the Agent, then, in addition to the rights and remedies
that may be available to the Agent or the Borrower under this Agreement or
Applicable Law, such Defaulting Lender’s right to participate in the
administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Agent or to be taken into account in the
calculation of the Requisite Lenders, shall be suspended during the pendency of
such failure or refusal.  If a Lender is a Defaulting Lender because it has
failed to make timely payment to the Agent of any amount required to be paid to
the Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Agent or the Borrower may have
under the immediately preceding provisions or otherwise, the Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Federal Funds Rate, (ii) to withhold or
setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest.  Any amounts received by the
Agent in respect of a Defaulting Lender’s Loans shall not be paid to such
Defaulting Lender and shall be held uninvested by the Agent and either applied
against the purchase price of such Loans under the following subsection (b) or
paid to such Defaulting Lender upon the Defaulting Lender’s curing of its
default.

          (b)     Purchase or Cancellation of Defaulting Lender’s Commitment. 
Any Lender who is not a Defaulting Lender shall have the right, but not the
obligation, in its sole discretion, to acquire all of a Defaulting Lender’s
Commitment.  Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrower no sooner than 2 Business Days and
not later than 5 Business Days after such Defaulting Lender became a Defaulting
Lender.  If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitment in
proportion to the Commitments of the other Lenders exercising such right.  If
after such 5th Business Day, the Lenders have not elected to purchase all of the
Commitment of such Defaulting Lender, then the Borrower may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
either (i) demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of Section
13.5.(d) for the purchase price provided for below or (ii) terminate the
Commitment of such Defaulting Lender, whereupon such Defaulting Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents.  No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  Upon any such purchase or assignment, the Defaulting Lender’s
interest in the Loans and its rights hereunder (but not its

-39-




liability in respect thereof or under the Loan Documents or this Agreement to
the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement and, notwithstanding Section
13.5.(d), shall pay to the Agent an assignment fee in the amount of $7,000.  The
purchase price for the Commitment of a Defaulting Lender shall be equal to the
amount of the principal balance of the Loans outstanding and owed by the
Borrower to the Defaulting Lender.  Prior to payment of such purchase price to a
Defaulting Lender, the Agent shall apply against such purchase price any amounts
retained by the Agent pursuant to the last sentence of the immediately preceding
subsection (a).  The Defaulting Lender shall be entitled to receive amounts owed
to it by the Borrower under the Loan Documents which accrued prior to the date
of the default by the Defaulting Lender, to the extent the same are received by
the Agent from or on behalf of the Borrower.  There shall be no recourse against
any Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.

 

Section 3.12.    Taxes.

          (a)     Taxes Generally.  All payments by the Borrower of principal
of, and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by any Lender’s
assets, net income, receipts or branch profits, (iii) any taxes (other than
withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non excluded items being collectively called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

 

          (i)          pay directly to the relevant Governmental Authority the
full amount required to be so withheld or deducted;

 

 

 

          (ii)         promptly forward to the Agent an official receipt or
other documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

 

 

 

          (iii)        pay to the Agent for its account or the account of the
applicable Lender, as the case may be, such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Agent or such
Lender will equal the full amount that the Agent or such Lender would have
received had no such withholding or deduction been required.

-40-




          (b)     Tax Indemnification.  If the Borrower fails to pay any Taxes
when due to the appropriate Governmental Authority or fails to remit to the
Agent, for its account or the account of the respective Lender, as the case may
be, the required receipts or other required documentary evidence, the Borrower
shall indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure.  For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

          (c)     Tax Forms.  Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction outside the United States of America
becomes a party hereto, such Person shall deliver to the Borrower and the Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor
forms), properly completed, currently effective and duly executed by such Lender
or Participant establishing that payments to it hereunder and under the Notes
are (i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax imposed under the Internal
Revenue Code.  Each such Lender or Participant shall, to the extent it may
lawfully do so, (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower or the Agent and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Agent.  The
Borrower shall not be required to pay any amount pursuant to the last sentence
of subsection (a) above to any Lender or Participant that is organized under the
laws of a jurisdiction outside of the United States of America or the Agent, if
it is organized under the laws of a jurisdiction outside of the United States of
America, if such Lender, Participant or the Agent, as applicable, fails to
comply with the requirements of this subsection.  If any such Lender or
Participant, to the extent it may lawfully do so, fails to deliver the above
forms or other documentation, then the Agent may withhold from any payments to
be made to such Lender under any of the Loan Documents such amounts as are
required by the Internal Revenue Code. If any Governmental Authority asserts
that the Agent did not properly withhold or backup withhold, as the case may be,
any tax or other amount from payments made to or for the account of any Lender,
such Lender shall indemnify the Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Agent.  The obligation of the Lenders under this Section shall survive the
termination of the Commitments, repayment of all Obligations and the resignation
or replacement of the Agent.

          (d)     Right to Replace of Lender.  If (x) a Lender requests
compensation pursuant to this Section 3.12. or Section 5.1. and the Requisite
Lenders are not also doing the same, (y) a Lender’s obligations with respect to
LIBOR Loans are suspended pursuant to Section 5.1(b) or Section 5.3 and the
obligations of the Requisite Lenders are not also suspended or (z) in connection
with any proposed amendment, modification, termination, waiver or consent which

-41-




requires the approval of each Lender under Section 13.6(b), and with respect to
which approvals from the Requisite Lenders have been obtained, a Lender that has
not given, or been deemed to have given, its approval of such matter, then, so
long as there does not then exist any Event of Default, the Borrower may demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Commitment to an Eligible Assignee subject to
and in accordance with the provisions of Section 13.5.(d) for a purchase price
to be agreed on by the Affected Lender and the Eligible Assignee, but not in
excess of the par value thereof.  Each of the Agent and the Affected Lender
shall reasonably cooperate in effectuating the replacement of such Affected
Lender under this subsection, but at no time shall the Agent, such Affected
Lender nor any other Lender be obligated in any way whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee.  The exercise by
the Borrower of its rights under this subsection shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Agent, the Affected Lender or
any of the other Lenders.  The terms of this subsection shall not in any way
limit the Borrower’s obligation to pay to any Affected Lender compensation owing
to such Affected Lender pursuant to this Section 3.12., Section 5.1 or Section
5.4, as applicable, with respect to periods up to the date of replacement.

ARTICLE IV.  UNENCUMBERED POOL PROPERTIES

 

Section 4.1.     Eligibility of Properties.

          (a)      As of the Agreement Date, the Lenders have approved for
inclusion in calculations of the Borrowing Base the Properties identified on
Schedule 4.1, and such Properties shall become the Initial Unencumbered Pool
Properties.

          (b)      If, after the Agreement Date, the Borrower desires that the
Lenders include any additional Property in calculations of the Borrowing Base,
the Borrower shall so notify the Agent in writing.  No Property will be
evaluated by the Lenders unless it is an Eligible Unencumbered Pool Property,
and unless and until the Borrower delivers to the Agent the following, in form
and substance satisfactory to the Agent:

 

          (i)          a description of such Property, such description to
include the age, location, size and Occupancy Rate of such Property;

 

 

 

          (ii)         an operating statement and a rent roll for such Property
for the two prior fiscal years, for the current fiscal year through the fiscal
quarter most recently ending and for the current fiscal quarter, certified by a
representative of the Borrower to the best of such representative’s knowledge as
being true and correct in all material respects provided that (x) with respect
to any period such Property was not owned by a Loan Party, such information
shall only be required to be delivered to the extent reasonably available to the
Borrower and (y) if such Property has not been in operation for two years, the
Borrower shall provide such projections and other information concerning the
anticipated operation of such Property as the Agent may reasonably request;

 

 

 

          (iii)        an operating budget for such Property with respect to the
current and immediately following fiscal years;

-42-




 

          (iv)        a budget for capital expenditures for the immediately
following 12-month period; and

 

 

 

          (v)         such other information the Agent may reasonably request in
order to evaluate such Property.

          (c)      If, after receipt and review of the foregoing, unless Agent
has reasonably determined that the additional Property does not satisfy the
requirements to be an Eligible Unencumbered Pool Property, the Agent will notify
the Borrower and each Lender within 10 Business Days after receipt of all of the
above items that it is prepared to proceed with the acceptance of such Property
as an Unencumbered Pool Property.  If the Agent has determined that the
additional Property does not satisfy the requirements to be an Eligible
Unencumbered Pool Property and therefore that addition of such Property to the
Unencumbered Pool requires Requisite Lender approval, the Agent shall so notify
the Borrower and the Lenders and shall forward to the Lenders all documents and
information submitted by Borrower with respect to such additional Property. In
such event each Lender shall notify the Agent whether it approves of the
designation of such Property as an Eligible Unencumbered Pool Property,
notwithstanding such non-compliance, within 10 Business Days of receipt of such
notice and all such documents and information.  If a Lender shall fail to so
notify the Agent, then such Lender shall be deemed to have approved of such
Property.  Upon approval of such Property by the Agent, or, if required, by
Requisite Lenders, and upon execution and delivery of all of the documents
required to be provided under Section 4.2., such Property shall become an
Eligible Unencumbered Pool Property.

 

Section 4.2.     Conditions Precedent to a Property Becoming an Eligible
Unencumbered Pool Property.

          No Property shall become an Eligible Unencumbered Pool Property until
the Borrower shall have caused to be executed and delivered to the Agent all
documents and instruments required to be so executed and delivered under Section
4.1, the Agent, or, if required, the Requisite Lenders shall have approved of
such Property as provided in such Section, and the Borrower shall have caused to
be executed and delivered to the Agent the following instruments, documents and
agreements in respect of such Property, each to be in form and substance
satisfactory to the Agent:

          (a)     if such Property is owned by a Subsidiary that is not already
a Guarantor, an Accession Agreement executed by such Subsidiary and all of the
items that would have been required to be delivered to the Agent under Section
6.1.(iv) through (vii) had such Subsidiary been a Loan Party on the Effective
Date;

          (b)     intentionally omitted;

          (c)     a Borrowing Base Certificate calculated after giving effect to
the inclusion of such Property as an Eligible Unencumbered Pool Property; and

          (d)     such other due diligence materials, instruments, documents,
certificates, and opinions as the Agent may reasonably request.

-43-




 

Section 4.3.     Release of Guarantors and Unencumbered Pool Properties.

          From time to time the Borrower may request, upon not less than five
(5) business days prior written notice to the Agent, that the Subsidiary owning
an Unencumbered Pool Property be released from the Guaranty, or that any
Unencumbered Pool Property be released in whole or in part from the Unencumbered
Pool, which release (the “Release”) shall be effected by the Agent if all of the
following conditions are satisfied as of the date of such Release:

          (a)     no Default or Event of Default has occurred and is then
continuing or would occur or exist immediately after giving effect to such
Release;

          (b)     the Borrower shall have delivered a Compliance Certificate
showing pro forma compliance with the covenants set forth in Section 10.1.
giving effect to such Release;

          (c)     the Borrower shall have delivered to the Agent a Borrowing
Base Certificate reflecting the Borrowing Base after giving effect to such
Release; and

          (d)     the outstanding principal balance of the Loans, together with
the aggregate principal amount of all Letter of Credit Liabilities, will not
exceed the Borrowing Base after giving effect to such Release and the
elimination of the related Unencumbered Pool Property or portion thereof and any
prepayment to be made and/or the acceptance of any new Unencumbered Pool
Property pursuant to Section 4.1 which is to be given concurrently therewith as
an additional or replacement Unencumbered Pool Property.

In connection with a Release, the Borrower shall deliver to the Agent a
certificate from the Borrower’s chief executive officer or chief financial
officer regarding the matters referred to in the immediately preceding clauses
(a) and (b).  Notwithstanding the foregoing, the Agent shall not be obligated to
release any such Subsidiary from the Guaranty if such Subsidiary owns any other
Unencumbered Pool Properties that are not being so released from the
Unencumbered Pool.

 

Section 4.4.     Frequency of Calculations of Borrowing Base.

          Initially, the Borrowing Base shall be the amount set forth as such in
the Borrowing Base Certificate delivered under Section 6.1.  Thereafter, the
Borrowing Base shall be the amount set forth as such in the Borrowing Base
Certificate delivered from time to time under Section 4.2.(c), 4.3.(c) or
9.4.(g).  Any increase in the Borrowing Base shall become effective as of the
next determination of the Borrowing Base as provided in this Section, provided
that as of such date of determination the applicable Borrowing Base Certificate
substantiates such increase.

ARTICLE V.  YIELD PROTECTION, ETC.

 

Section 5.1.     Additional Costs; Capital Adequacy.

          (a)     Additional Costs.  The Borrower shall promptly pay to the
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans

-44-




hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Loans or
such obligation or the maintenance by such Lender of capital in respect of its
Loans or its Commitment (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), to the extent resulting from
any Regulatory Change that:  (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such Loans or its Commitment (other than taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges
which are excluded from the definition of Taxes pursuant to the first sentence
of Section 3.12.(a)); or (ii) imposes or modifies any reserve, special deposit
or similar requirements (other than Regulation D of the Board of Governors of
the Federal Reserve System or other reserve requirement to the extent utilized
in the determination of Adjusted LIBOR for such Loan) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, such
Lender, or any commitment of such Lender (including, without limitation, the
Commitment of such Lender hereunder); or (iii) has or would have the effect of
reducing the rate of return on capital of such Lender to a level below that
which such Lender could have achieved but for such Regulatory Change (taking
into consideration such Lender’s policies with respect to capital adequacy).

          (b)     Lender’s Suspension of LIBOR Loans.  Without limiting the
effect of the provisions of the immediately preceding subsection (a), if, by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 5.5.
shall apply).

          (c)     Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Agent of issuing (or
any Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Agent or any Lender hereunder in respect of
any Letter of Credit, then, upon demand by the Agent or such Lender, the
Borrower shall pay promptly, and in any event within 3 Business Days of demand,
to the Agent for its account or the account of such Lender, as applicable, from
time to time as specified by the Agent or a Lender, such additional amounts as
shall be sufficient to compensate the Agent or such Lender for such increased
costs or reductions in amount.

-45-




          (d)     Notification and Determination of Additional Costs.  Each of
the Agent and each Lender agrees to notify the Borrower of any event occurring
after the Agreement Date entitling the Agent or such Lender to compensation
under any of the preceding subsections of this Section as promptly as
practicable; provided, however, the failure of the Agent or any Lender to give
such notice shall not release the Borrower from any of its obligations hereunder
(and in the case of a Lender, to the Agent).  The Agent or such Lender agrees to
furnish to the Borrower (and in the case of a Lender, to the Agent) a
certificate setting forth in reasonable detail the basis and amount of each
request by the Agent or such Lender for compensation under this Section.  Absent
manifest error, determinations by the Agent or any Lender of the effect of any
Regulatory Change shall be conclusive, provided that such determinations are
made on a reasonable basis and in good faith.

 

Section 5.2.     Suspension of LIBOR Loans.

          Anything herein to the contrary notwithstanding, if, on or prior to
the determination of Adjusted LIBOR for any Interest Period:

 

          (a)          the Agent reasonably determines (which determination
shall be conclusive) that by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining Adjusted
LIBOR for such Interest Period, or

 

 

 

          (b)          the Agent reasonably determines (which determination
shall be conclusive) that Adjusted LIBOR will not adequately and fairly reflect
the cost to the Lenders of making or maintaining LIBOR Loans for such Interest
Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 

Section 5.3.     Illegality.

          Notwithstanding any other provision of this Agreement, if any Lender
shall reasonably determine (which determination shall be conclusive and binding)
that it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5. shall be applicable).

 

Section 5.4.     Compensation.

          The Borrower shall pay to the Agent for the account of each Lender,
upon the request of such Lender through the Agent, such amount or amounts as
shall be sufficient (in the reasonable opinion of such Lender) to compensate it
for any loss, cost or expense that such Lender reasonably determines is
attributable to:

-46-




 

          (a)          any payment or prepayment (whether mandatory or optional)
of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any
reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Loan; or

 

 

 

          (b)          any failure by the Borrower for any reason (including,
without limitation, the failure of any of the applicable conditions precedent
specified in Article VI. to be satisfied) to borrow a LIBOR Loan from such
Lender on the requested date for such borrowing, or to Convert a Base Rate Loan
into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

Upon the Borrower’s request,  any Lender  requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

 

Section 5.5.     Treatment of Affected Loans.

          If the obligation of any Lender to make LIBOR Loans or to Continue, or
to Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(b) or 5.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by Section
5.1.(b) or 5.3., on such earlier date as such Lender may specify to the Borrower
with a copy to the Agent) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 5.1. or 5.3. that
gave rise to such Conversion no longer exist:

 

          (a)          to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

 

 

          (b)          all Loans that would otherwise be made or Continued by
such Lender as LIBOR Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Lender that would otherwise be Converted
into LIBOR Loans shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

-47-




 

Section 5.6.     Change of Lending Office.

          Each Lender agrees that it will use reasonable efforts to designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Sections 3.12., 5.1. or 5.3. to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

 

Section 5.7.     Assumptions Concerning Funding of LIBOR Loans.

          Calculation of all amounts payable to a Lender under this Article V.
shall be made as though such Lender had actually funded  LIBOR Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article V.

ARTICLE VI.  CONDITIONS PRECEDENT

 

Section 6.1.     Initial Conditions Precedent.

          The obligation of the Lenders to effect or permit the occurrence of
the first Credit Event hereunder, whether as the making of a Loan or the
issuance of a Letter of Credit, is subject to the following conditions
precedent:

          (a)       The Agent shall have received each of the following, in form
and substance satisfactory to the Agent:

 

          (i)          counterparts of this Agreement executed by each of the
parties hereto;

 

 

 

          (ii)         Revolving Notes executed by the Borrower, payable to each
Lender and complying with the applicable provisions of Section 2.10., and the
Swingline Note executed by the Borrower;

 

 

 

          (iii)        the Guaranty executed by the Parent and each Subsidiary
that owns or leases an Initial Unencumbered Pool Property, if any, as of the
Effective Date;

 

 

 

          (iv)        the articles of incorporation, articles of organization,
certificate of limited partnership or other comparable organizational instrument
(if any) of the Borrower and each other Loan Party certified as of a recent date
by the Secretary of State of the state of formation of such Loan Party;

 

 

 

          (v)         a certificate of good standing or certificate of similar
meaning with respect to each Loan Party issued as of a recent date by the
Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (and any state department of
taxation, as applicable) of the state in which such Loan Party has its principal
place of business;

-48-




 

          (vi)        a certificate of incumbency signed by the Secretary or
Assistant Secretary (or other individual performing similar functions) of each
Loan Party with respect to each of the officers of such Loan Party authorized to
execute and deliver the Loan Documents to which such Loan Party is a party, and
in the case of the Borrower, and the officers of the Borrower then authorized to
deliver Notices of Borrowing, Notices of Swingline Borrowings, Notices of
Continuation and Notices of Conversion and to request the issuance of Letters of
Credit;

 

 

 

          (vii)       copies certified by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party of (i) the
by-laws of such Loan Party, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (ii) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

 

 

          (viii)      an opinion of counsel to the Loan Parties, addressed to
the Agent, the Lenders and the Swingline Lender, in form reasonably satisfactory
to the Agent;

 

 

 

          (ix)        the Fees then due and payable under Section 3.6., and any
other Fees payable to the Agent and the Lenders on or prior to the Effective
Date;

 

 

 

          (x)         a Compliance Certificate calculated as of the Effective
Date (giving pro forma effect to the financing evidenced by this Agreement and
the use of the proceeds of the Loans to be funded on the Agreement Date);

 

 

 

          (xi)        a Borrowing Base Certificate calculated as of the
Effective Date;

 

 

 

          (xii)       evidence that the Borrower’s reimbursement obligations
under any letters of credit issued under the Existing Credit Agreement either
shall be evidenced by a separate agreement between the issuer thereof and
Borrower from and after the Effective Date or shall become Letters of Credit
hereunder pursuant to the joinder by such issuer in this Agreement as a Lender;

 

 

 

          (xiii)      a disbursement statement setting forth in reasonable
detail the application of the initial Loans being funded on the Effective Date;

 

 

 

          (xiv)      evidence that any lenders under the Existing Credit
Agreement that are not continuing as Lenders hereunder have agreed to accept
repayment of all amounts due them under the Existing Credit Agreement and
terminate their commitments thereunder;

 

 

 

          (xv)       evidence that releases of any prior mortgages recorded on
any of the Initial Unencumbered Pool Properties have been delivered to a
third-party title insurance company for recordation and that, upon the recording
thereof, such and that such Initial Unencumbered Pool Properties are free and
clear from any liens or encumbrances; and

-49-




 

          (xvi)      such other documents, agreements and instruments as the
Agent on behalf of the Lenders may reasonably request.

          (b)      In the good faith judgment of the Agent and the Lenders:

 

          (i)          there shall not have occurred or become known to the
Agent or any of the Lenders any event, condition, situation or status since the
date of the information contained in the financial and business projections,
budgets, pro forma data and forecasts concerning the Parent, the Borrower and
its other Subsidiaries delivered to the Agent and the Lenders prior to the
Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 

 

 

          (ii)         no litigation, action, suit, investigation or other
arbitral, administrative or judicial proceeding shall be pending or threatened
which could reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party; and

 

 

 

          (iii)        the Parent, the Borrower and its other Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Loan Party is a party
or by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party or the ability of the Agent to exercise its remedies hereunder.


 

Section 6.2.     Conditions Precedent to All Loans and Letters of Credit.

          The obligations of the Lenders to make any Loans, of the Agent to
issue any Letters of Credit, and of the Swingline Lender to make any Swingline
Loan are all subject to the further condition precedent that:  (a) no Default or
Event of Default shall exist as of the date of the making of such Loan or date
of issuance of such Letter of Credit or would exist immediately after giving
effect thereto; and (b) the representations and warranties made or deemed made
by each Loan Party in the Loan Documents to which any of them is a party, shall
be true and correct in all material respects on and as of the date of the making
of such Loan or date of issuance of such Letter of Credit with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents.  Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Agent prior to the date of such
Credit

-50-




Event, as of the date of the occurrence of such Credit Event).  In addition, if
such Credit Event is the making of a Loan or the issuance of a Letter of Credit,
the Borrower shall be deemed to have represented to the Agent and the Lenders at
the time such Loan is made or Letter of Credit issued that all conditions to the
occurrence of such Credit Event contained in Article VI. have been satisfied.

ARTICLE VII.  REPRESENTATIONS AND WARRANTIES

 

Section 7.1.     Representations and Warranties.

          In order to induce the Agent and each Lender to enter into this
Agreement and to make Loans and issue Letters of Credit, the Parent and the
Borrower represents and warrants to the Agent and each Lender as follows:

          (a)     Organization; Power; Qualification.  Each of the Parent, the
Borrower, the other Loan Parties and each other Subsidiary is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.

          (b)     Ownership Structure.  As of the Agreement Date, Part I of
Schedule 7.1.(b) is a complete and correct list of all Subsidiaries of the
Parent setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, and (iv) the percentage of ownership of such Subsidiary represented by
such Equity Interests.  Except as disclosed in such Schedule, as of the
Agreement Date (i) each of the Parent and its Subsidiaries owns, free and clear
of all Liens (other than Permitted Liens), and has the unencumbered right to
vote, all outstanding Equity Interests in each Person shown to be held by it on
such Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person.  As of the Agreement
Date Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Parent, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Parent.

-51-




          (c)     Authorization of Agreement, Etc.  The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder.  Each Loan Party has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby.  The Loan Documents to which any Loan Party is a party have been
duly executed and delivered by the duly authorized officers of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

          (d)     Compliance of Loan Documents with Laws, Etc.  The execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which any Loan Party is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both:  (i) require
any Governmental Approval or violate any Applicable Law (including all
Environmental Laws) relating to any Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of any Loan
Party, or any indenture, agreement or other instrument to which any Loan Party
is a party or by which it or any of its respective properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by any Loan Party.

          (e)     Compliance with Law; Governmental Approvals.  Each Loan Party
is in compliance with each Governmental Approval applicable to it and in
compliance with all other Applicable Laws (including without limitation,
Environmental Laws) relating to such Loan Party except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.

          (f)      Title to Properties; Liens.  As of the Agreement Date, the
Borrower has provided to the Agent a complete and correct listing of all of the
real property owned or leased by the Parent, the Borrower and each other
Subsidiary.  Each such Person has good, marketable and legal title to, or a
valid leasehold interest in, its respective material assets except for minor
defects in title that, in the aggregate, are not substantial in amount and do
not materially detract from the value of the Property subject thereto or
interfere with its ability to conduct business as currently conducted or to
utilize such Properties and assets for their intended purposes.  As of the
Effective Date, after giving effect to the release of all Liens created pursuant
to the Existing Credit Agreement, there will be no Liens against any assets of
the Parent, the Borrower or any other Subsidiary except for Permitted Liens or
other Liens shown on Schedule 7.1.(f).

          (g)     Existing Indebtedness.  Schedule 7.1.(g) is, as of the
Agreement Date, a complete and correct listing of all Indebtedness of the Parent
and its Subsidiaries (other than Indebtedness owing to a Loan Party from the
Parent, the Borrower or any of their respective Subsidiaries or owing by a Loan
Party to another Loan Party), including without limitation, Guarantees of the
Parent and its Subsidiaries, and indicating whether such Indebtedness is Secured
Indebtedness or Unsecured Indebtedness.

-52-




          (h)     Material Contracts.  Each of the Parent and its Subsidiaries
that is a party to any Material Contract has performed and is in compliance with
all of the terms of such Material Contract, and no default or event of default
attributable to Parent or its Subsidiaries, or event or condition which with the
giving of notice, the lapse of time, or both, would constitute such a default or
event of default attributable to Parent or its Subsidiaries, exists with respect
to any such Material Contract.

          (i)      Litigation.  Except as set forth on Schedule 7.1.(i), there
are no actions, suits, investigations or proceedings pending (nor, to the
knowledge of the Parent, are there any actions, suits or proceedings threatened)
against or in any other way relating adversely to or affecting the Parent or any
of its Subsidiaries or any of their respective property in any court or before
any arbitrator of any kind or before or by any other Governmental Authority
which could reasonably be expected to have a Material Adverse Effect.

          (j)     Taxes.  All federal and, to the Borrower’s knowledge, all
state and other tax returns of the Parent and its Subsidiaries required by
Applicable Law to be filed have been duly filed, and all federal, and, to the
Borrower’s knowledge, all state and other taxes, assessments and other
governmental charges or levies upon the Parent and its Subsidiaries and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment which is at the time permitted under
Section 8.6.  As of the Agreement Date, none of the United States income tax
returns of the Parent or any of its Subsidiaries is under audit.  All charges,
accruals and reserves on the books of the Parent and each of its Subsidiaries
and each other Loan Party in respect of any taxes or other governmental charges
are in accordance with GAAP.

          (k)     Financial Statements.  The Parent has furnished to each Lender
copies of the consolidated balance sheet of the Parent and its consolidated
Subsidiaries as of September 30, 2006, and the consolidated statement of
operations of the Parent and its consolidated Subsidiaries for the year ended
December 31, 2005 and for the nine-month period ended September 30, 2006.  Such
financial statements (including in each case related schedules and notes)
present fairly, in all material respects and in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Parent and its consolidated Subsidiaries as at their respective
dates and the results of operations for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).

          (l)      No Material Adverse Change.  Since September 30, 2006 there
has been no material adverse change in the business, assets, liabilities,
financial condition, results of operations, or business of the Parent and its
Subsidiaries or the Borrower and its Subsidiaries, in each case, taken as a
whole.  Each of the Loan Parties is Solvent, provided that in the case of any
Loan Party that is a Guarantor, such solvency takes into account (i) the
limitations on the obligations of the Guarantor set forth in the Guaranty and
(ii) access such Guarantor has to funds from the Borrower.

          (m)    ERISA.  Each member of the ERISA Group is in compliance with
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which

-53-




could not reasonably be expected to have a Material Adverse Effect.  As of the
Agreement Date, no member of the ERISA Group has (i) sought a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.

          (n)     Not Plan Assets; No Prohibited Transaction.  None of the
assets of the Parent, the Borrower or any Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.  The execution, delivery and performance of
this Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.

          (o)     Absence of Defaults.  None of the Parent, the Borrower or any
other Subsidiary is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived, which, in any such
case:  (i) constitutes a Default or an Event of Default; or (ii) constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by the Parent, the Borrower or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which the Parent, the Borrower or any other Subsidiary is a party or
by which the Parent, the Borrower or any other Subsidiary or any of their
respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

          (p)     Environmental Laws.  Each of the Parent, the Borrower and its
other Subsidiaries has obtained all Governmental Approvals which are required
under Environmental Laws and is in compliance with all terms and conditions of
such Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, (i) neither the Parent or the Borrower is aware of, and has
received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Parent, the Borrower or any of its other Subsidiaries, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, study, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Material; and (ii) there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Parent, the Borrower or any of its other
Subsidiaries relating in any way to Environmental Laws.

-54-




          (q)     Investment Company.  None of the Parent, the Borrower or any
other Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

          (r)     Margin Stock.  None of the Parent, the Borrower or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System.

          (s)     Affiliate Transactions.  Except as permitted by Section
10.10., none of the Parent, the Borrower or any other Subsidiary is a party to
any transaction with an Affiliate.

          (t)     Intellectual Property.  Each of the Parent, the Borrower and
each other Subsidiary owns or has the right to use, under valid license
agreements or otherwise, all material patents, licenses, franchises, trademarks,
trademark rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict as of the Agreement Date with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person.  The Parent, the Borrower and each other Subsidiary have taken
all such steps as they deem reasonably necessary to protect their respective
rights under and with respect to such Intellectual Property.

          (u)     Business.  As of the Agreement Date, the Parent, the Borrower
and the other Subsidiaries are engaged predominantly in the business of
developing, construction, acquiring, owning and operating neighborhood and
community shopping centers, together with other business activities incidental
thereto.

          (v)     Broker’s Fees.  Except as contemplated by any fee arrangements
with the Arrangers or their affiliates, no broker’s or finder’s fee, commission
or similar compensation will be payable with respect to the transactions
contemplated hereby.  No other similar fees or commissions will be payable by
any Loan Party for any other services rendered to the Parent, the Borrower or
any of its other Subsidiaries ancillary to the transactions contemplated hereby.

          (w)     Accuracy and Completeness of Information.  No written
information, report or other papers or data (excluding financial projections and
other forward looking statements) furnished to the Agent or any Lender by, on
behalf of, or at the direction of, the Parent, the Borrower or any other
Subsidiary in connection with or relating in any way to this Agreement, when
taken together with all other written information furnished, contained any
untrue statement of a fact material to the creditworthiness of the Parent, the
Borrower or any other Subsidiary or omitted to state a material fact necessary
in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading.  All financial
statements (including in each case all related schedules and notes) furnished to
the Agent or any Lender by, on behalf of, or at the direction of, the Parent,
the Borrower or any other Subsidiary in connection with or relating in any way
to this Agreement, present fairly, in all material respects

-55-




and in accordance with GAAP consistently applied throughout the periods
involved, the financial position of the Persons involved as at the date thereof
and the results of operations for such periods (subject, as to interim
statements, to changes resulting from normal year end audit adjustments).  All
financial projections and other forward looking statements prepared by or on
behalf of the Parent, the Borrower or any other Subsidiary that have been or may
hereafter be made available to the Agent or any Lender were or will be, at the
time made, prepared in good faith based on reasonable assumptions.

          (x)     REIT Status.  The Parent has operated, and intends to continue
to operate, in a manner so as to permit it to qualify as a REIT and each of its
Subsidiaries that is a corporation for U.S. federal income tax purposes is a
Qualified REIT Subsidiary or a Taxable REIT Subsidiary.

          (y)     Initial Unencumbered Pool Properties.  Each of the Initial
Unencumbered Pool Properties satisfies all of the requirements contained in the
definition of “Eligible Unencumbered Pool Property”.

 

Section 7.2.     Survival of Representations and Warranties, Etc.

          All statements contained in any Loan Document delivered by or on
behalf of the Parent, the Borrower or any other Subsidiary to the Agent or any
Lender shall constitute representations and warranties made by the Parent and or
the Borrower in favor of the Agent or any of the Lenders under this Agreement. 
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

ARTICLE VIII.  AFFIRMATIVE COVENANTS

          For so long as this Agreement is in effect, unless the Requisite
Lenders (or, if required pursuant to Section 13.6., all of the Lenders) shall
otherwise consent in the manner provided for in Section 13.6., the Parent and
the Borrower shall comply with the following covenants:

 

Section 8.1.     Preservation of Existence and Similar Matters.

          Except as otherwise permitted under Section 10.6., the Parent and the
Borrower shall, and shall cause each Subsidiary to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 8.2.     Compliance with Applicable Law and Material Contracts.

          The Parent and the Borrower shall, and shall cause each Subsidiary to,
comply with (a) all Applicable Laws, including the obtaining of all Governmental
Approvals, the failure with which to comply could reasonably be expected to have
a Material Adverse Effect, and (b) all terms and conditions of all Material
Contracts to which it is a party.

-56-




 

Section 8.3.     Maintenance of Property.

          The Parent and the Borrower shall, and shall cause each Subsidiary to,
(a) protect and preserve all of its respective material properties, including,
but not limited to, all material Intellectual Property, and maintain in good
repair, working order and condition all tangible properties, ordinary wear and
tear and casualty events excepted, and (b)  make or cause to be made all needed
and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.

 

Section 8.4.     Conduct of Business.

          The Parent and the Borrower shall, and shall cause each Subsidiary to,
carry on, their respective businesses as described in Section 7.1.(u).

 

Section 8.5.     Insurance.

          The Parent and the Borrower shall, and shall cause each Subsidiary to,
maintain insurance with financially sound and reputable insurance companies
against such risks and in such amounts as is customarily maintained by Persons
engaged in similar businesses and owning similar properties in the same general
area in which the Borrower or the relevant Subsidiary operates or as may be
required by Applicable Law, and from time to time deliver to the Agent upon its
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby.  Not in limitation of the foregoing, the Parent and
the Borrower shall, and shall cause each other Loan Party to, maintain such
insurance with respect to each Unencumbered Pool Property.

 

Section 8.6.     Payment of Taxes and Claims.

          The Parent and the Borrower shall, and shall cause each Subsidiary to,
pay and discharge prior to delinquency (a) all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, could reasonably be expected to become a Lien on
any properties of such Person that is not a Permitted Lien; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of the Parent, the
Borrower or such Subsidiary, as applicable, in accordance with GAAP.

 

Section 8.7.     Visits and Inspections.

          The Parent and the Borrower shall, and shall cause each Subsidiary to,
permit representatives or agents of any Lender or the Agent, from time to time
after reasonable prior notice if no Event of Default shall be in existence, as
often as may be reasonably requested, but only during normal business hours and
at the expense of such Lender or the Agent (unless a Default or Event of Default
shall exist, in which case the exercise by the Agent or such Lender of

-57-




its rights under this Section shall be at the expense of the Borrower), as the
case may be, to:  (a) visit and inspect all properties of the Parent, the
Borrower or such Subsidiary to the extent any such right to visit or inspect is
within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its officers and
employees, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance.  If requested
by the Agent, the Parent and the Borrower shall execute an authorization letter
addressed to their accountants authorizing the Agent or any Lender to discuss
the financial affairs of the Parent, the Borrower and any other Subsidiary with
their accountants.

 

Section 8.8.     Use of Proceeds; Letters of Credit.

          The Borrower shall use the proceeds of the Loans and the Letters of
Credit for general corporate purposes only.  No part of the proceeds of any Loan
or Letter of Credit will be used for the purpose of buying or carrying “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.

 

Section 8.9.     Environmental Matters.

          The Parent and the Borrower shall, and shall cause all of the
Subsidiaries to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  If the
Parent, the Borrower, or any other Subsidiary shall (a) receive notice that any
violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Parent,
the Borrower or any other Subsidiary alleging violations of any Environmental
Law or requiring any such Person to take any action in connection with the
release of Hazardous Materials or (c) receive any notice from a Governmental
Authority or private party alleging that any such Person may be liable or
responsible for costs associated with a response to or cleanup of a release of
Hazardous Materials or any damages caused thereby, and the matters referred to
in such notices, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, the Borrower shall provide the Agent with a
copy of such notice promptly, and in any event within 10 Business Days, after
the receipt thereof.  The Parent and the Borrower shall, and shall cause the
Subsidiaries to, take promptly all actions necessary to prevent the imposition
of any Liens on any of their respective properties arising out of or related to
any Environmental Laws.

 

Section 8.10.     Books and Records.

          The Parent and the Borrower shall, and shall cause each Subsidiary to,
maintain books and records pertaining to its respective business operations in
which full, true and correct entries are made in accordance with GAAP.

 

Section 8.11.     Further Assurances.

          The Parent and the Borrower shall, at their cost and expense and upon
request of the Agent, execute and deliver or cause to be executed and delivered,
to the Agent such further

-58-




instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 8.12.     REIT Status.

          The Parent will maintain its status as a REIT.

 

Section 8.13.     Exchange Listing.

          The Parent shall maintain at least one class of common Equity Interest
of the Parent having trading privileges on the New York Stock Exchange or the
American Stock Exchange or which is the subject of price quotations in the over
the counter market as reported by the National Association of Securities Dealers
Automated Quotation System.

 

Section 8.14.     Preservation of Right to Pledge Properties in the Unencumbered
Pool.

          The Parent, the Borrower, and each other Loan Party shall each take
such actions as are necessary to preserve its right and ability to pledge its
interest in the Unencumbered Pool Properties to the Agent without any such
pledge after the date hereof causing or permitting the acceleration (after the
giving of notice or the passage of time, or otherwise) of any other Indebtedness
of the Loan Parties or any of their respective Subsidiaries.  Borrower shall,
upon demand, provide to the Agent such evidence as the Agent may reasonably
require to evidence compliance with this Section 8.14, which evidence shall
include, without limitation, copies of any agreements or instruments which would
in any way restrict or limit a Loan Party’s ability to pledge assets as security
for Indebtedness, or which provide for the occurrence of a default (after the
giving of notice or the passage of time, or otherwise) if assets are pledged in
the future as security for Indebtedness of such Loan Party or any of its
Subsidiaries.

ARTICLE IX.  INFORMATION

          For so long as this Agreement is in effect, unless the Requisite
Lenders (or, if required pursuant to Section 13.6., all of the Lenders) shall
otherwise consent in the manner set forth in Section 13.6., the Borrower shall
furnish to the Agent at its Lending Office (and the Agent shall promptly
thereafter post for review by the Lenders):

 

Section 9.1.     Quarterly Financial Statements.

          As soon as available and in any event within 5 days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 50 days after the end of each of the first, second and third
fiscal quarters of the Borrower), the unaudited consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, shareholders’ equity, cash flows
and Funds from Operations of the Parent and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief executive officer or chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP and in
all material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year end audit adjustments).

-59-




 

Section 9.2.     Year End Statements.

          As soon as available and in any event within 5 days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 95 days after the end of each fiscal year of the Parent), the
audited consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal year and the related audited consolidated statements of
income, shareholders’ equity, cash flows and Funds from Operations of the Parent
and its Subsidiaries for such fiscal year, setting forth in comparative form the
figures as at the end of and for the previous fiscal year, all of which shall be
(a) certified by the chief executive officer or chief financial officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP, the
consolidated financial position of the Parent, the Borrower and its other
Subsidiaries as at the date thereof and the results of operations for such
period and (b) accompanied by the report thereon (other than the statement of
Funds from Operations) of Ernst & Young LLP or any other independent certified
public accountants of recognized national standing reasonably acceptable to the
Agent, whose certificate shall be unqualified and in scope and substance
satisfactory to the Requisite Lenders.

 

Section 9.3.     Compliance Certificate.

          At the time financial statements are furnished pursuant to Sections
9.1. and 9.2., and within 5 Business Days of the Agent’s request with respect to
any other fiscal period, a certificate substantially in the form of Exhibit I (a
“Compliance Certificate”) executed by the chief financial officer of the
Parent:  (a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrower was in compliance
with the covenants contained in Sections 10.1. and 10.2. and (b) stating that,
to the best of his or her knowledge, information and belief after due inquiry,
no Default or Event of Default exists, or, if such is not the case, specifying
such Default or Event of Default and its nature, when it occurred, whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure.

 

Section 9.4.     Other Information.

          (a)     Management Reports.  Promptly upon receipt thereof, copies of
all management reports, if any, submitted to the Parent or its Board of Trustees
by its independent public accountants;

          (b)     Securities Filings.  Within 5 Business Days of the filing
thereof, if requested by Agent or any other Lender, copies of all registration
statements (excluding the exhibits thereto (unless requested by the Agent) and
any registration statements on Form S 8 or its equivalent), reports on Forms 10
K, 10 Q and 8 K (or their equivalents) and all other periodic reports which the
Parent, the Borrower, or any other Subsidiary shall file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange;

-60-




          (c)     Shareholder Information.  Promptly upon the mailing thereof to
the shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and, if requested by Agent or any other
Lender, promptly upon the issuance thereof copies of all press releases issued
by the Parent, the Borrower or any other Subsidiary;

          (d)     Quarterly Operating Summaries.  At the time financial
statements are furnished pursuant to Sections 9.1. and 9.2., an operating
summary with respect to each Unencumbered Pool Property for the fiscal quarter
most recently ended, including without limitation, a quarterly and year-to-date
statement of total revenues, expenses, net operating income and an occupancy
status report together with a current rent roll for each such Property;

          (e)     Quarterly Property Schedules.  At the time financial
statements are furnished pursuant to Sections 9.1. and 9.2., a schedule of all
Properties owned or leased by the Parent, the Borrower and each other Subsidiary
of the Parent as of the fiscal quarter most recently ended, and the applicable
Net Operating Income and Occupancy Rate of each such Property, such schedule
certified by the chief financial officer or chief accounting officer of the
Parent as true, correct and complete as of the date such information is
delivered;

          (f)     Development Property Updates.  At the time financial
statements are furnished pursuant to Sections 9.1. and 9.2., a schedule of all
Properties of the Parent, the Borrower and each other Subsidiary which are under
development as of the fiscal quarter most recently ended, setting forth for each
such Property its percentage of completion, the percentage preleased, the
estimated completion date, the total amount of development funded and the status
of such development against the development budget;

          (g)     Borrowing Base Certificate.  As soon as available and in any
event within 50 days after the end of each fiscal quarter of the Parent, a
Borrowing Base Certificate setting forth the information to be contained therein
as of the last day of such fiscal quarter;

          (h)     Litigation.  To the extent the Parent, the Borrower or any
other Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Parent, the Borrower or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Parent, the Borrower or any of its
Subsidiaries are being audited;

          (i)     Change of Management or Financial Condition.  Prompt notice of
any change in the executive officers of the Parent or the Borrower and any
change in the business, assets, liabilities, financial condition, results of
operations or business prospects of the Parent, the Borrower or any other
Subsidiary which has had or could reasonably be expected to have a Material
Adverse Effect;

-61-




          (j)      Default.  Notice of the occurrence of any of the following
promptly upon a Responsible Officer of the Parent obtaining knowledge thereof: 
(i) any Default or Event of Default or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Parent, the Borrower or any other Subsidiary
under any Material Contract to which any such Person is a party or by which any
such Person or any of its respective properties may be bound;

          (k)     Judgments.  Prompt notice of any order, judgment or decree in
excess of $1,000,000 having been entered against the Parent, the Borrower or any
other Subsidiary of any of their respective properties or assets;

          (l)      Notice of Violations of Law.  Prompt notice if the Parent,
the Borrower or any other Subsidiary shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which, in either case, could reasonably be expected to have a Material Adverse
Effect;

          (m)    Material Contracts.  Promptly upon entering into any Material
Contract after the Agreement Date, a copy to the Agent of such Material
Contract;

          (n)     ERISA.  If and when any member of the ERISA Group (i) gives or
is required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, and of which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take; and

          (o)     Other Information.  From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower or any of its other Subsidiaries as the Agent or any Lender may
reasonably request.

-62-




ARTICLE X.  NEGATIVE COVENANTS

          For so long as this Agreement is in effect, unless the Requisite
Lenders (or, if required pursuant to Section 13.6., all of the Lenders) shall
otherwise consent in the manner set forth in Section 13.6., the Parent and the
Borrower shall comply with the following covenants, as applicable:

 

Section 10.1.     Financial Covenants.

          The Parent shall not permit:

          (a)     Maximum Leverage Ratio.  The Leverage Ratio to exceed 0.65 to
1.0 at any time; provided, however, that the Leverage Ratio may be greater than
0.65 to 1.0, but may not be greater than 0.70 to 1.0, on not more than two (2)
occasions during the term of this Agreement (each an “Increased Leverage
Period”) but each such Increased Leverage Period may not exceed two (2) fiscal
quarters in duration and such two (2) Increased Leverage Periods may not be
consecutive and at least one (1) full fiscal quarter must separate such
Increased Leverage Periods.

          (b)     Minimum Fixed Charge Coverage Ratio.  The ratio of (i)
Adjusted EBITDA for the two (2) fiscal quarters of the Parent most recently
ended to (ii) Fixed Charges for such period, to be less than 1.5 to 1.00 at any
time.

          (c)     Minimum Tangible Net Worth.  Tangible Net Worth at any time to
be less than (i) $300,000,000 plus (ii) 75.0% of the Net Proceeds of all Equity
Issuances effected by the Parent or any Subsidiary after the Agreement Date
(other than Equity Issuances to the Parent or any Subsidiary).

          (d)     Minimum Unencumbered Debt Service Ratio.  The ratio of (x) the
aggregate NOI for all Unencumbered Pool Properties for the period of two
consecutive fiscal quarters most recently ended for which financial results have
been reported times 2 to (y) Unencumbered Debt Service, to be less than 1.50 to
1.00, provided that Unencumbered Pool Properties that were disposed of during
such period or which are then  excluded from calculations of the Borrowing Base
shall be excluded from determinations of such ratio and the NOI for any
Unencumbered Pool Property acquired during such period shall be included only on
a pro forma basis acceptable to the Agent.

          (e)     Unencumbered Pool Occupancy Rate.  The average Occupancy Rate
of all Unencumbered Pool Properties, excluding Construction-In-Process
Properties and Renovation Properties, taken as a whole, to be less than 80.0% as
of the end of each fiscal quarter.

          (f)     Floating Rate Indebtedness.  The ratio of (i) Floating Rate
Indebtedness of the Parent and its Subsidiaries determined on a consolidated
basis to (ii) Total Asset Value, to exceed 0.35 to 1.00 at any time.

          (g)     Recourse Indebtedness.  The ratio of (i) Recourse Indebtedness
(excluding the obligations arising under this Agreement) to (ii) Total Asset
Value to exceed .30 to 1.00 at any time.

-63-




          (h)     Permitted Investments.  The Parent’s, Borrower’s, and their
Subsidiaries’ investments in (i) Mortgage Notes Receivable (with each asset
valued at the lower of its acquisition cost and its fair market value), shall
not exceed, in the aggregate, ten percent (10%) of Total Asset Value; or (ii)
Unconsolidated Affiliates (valued at the greater of their aggregate cash
investment in that entity or the portion of Total Asset Value attributable to
such entity or its assets as the case may be) shall not exceed, in the
aggregate,twenty percent (20%) of Total Asset Value.

          (i)     Secured Indebtedness.  The ratio of (i) Secured Indebtedness
of the Parent, the Borrower, or any Subsidiary of Parent, determined on a
consolidated basis, to (ii) Total Asset Value to exceed .60 to 1.00 at any time.

 

Section 10.2.     Restricted Payments.

          The Parent shall not, and shall not permit any of its Subsidiaries to,
declare or make any Restricted Payment; provided, however, that the Parent and
its Subsidiaries may declare and make the following Restricted Payments so long
as no Default or Event of Default would result therefrom:

          (a)     the Parent may declare or make cash distributions to its
shareholders in an aggregate amount for any period of four (4) consecutive fixed
quarters not to exceed the greater of (i) ninety-five percent (95%) of the
Parent’s Funds from Operations for the four fiscal quarters ending prior to the
fiscal quarter in which such distribution is made, or (ii) the amount required
to be distributed for the Parent to maintain its status as a REIT under the
Internal Revenue Code;

          (b)     the Parent may make cash distributions to its shareholders of
capital gains resulting from gains from certain asset sales to the extent
necessary to avoid payment of taxes on such asset sales imposed under Sections
857(b)(3) and 4981 of the Internal Revenue Code;

          (c)     a Subsidiary that is not a Wholly Owned Subsidiary may make
cash distributions to holders of Equity Interests issued by such Subsidiary;

          (d)     Subsidiaries may pay Restricted Payments to the Parent, the
Borrower or any other Subsidiary;

          (e)     share repurchases and redemptions to the extent permitted by
Section 10.4(n) or Section 10.4(o);

          (f)      the Parent may effect “cashless exercises” of options granted
under any share option plan adopted by the Parent;

          (g)     the Parent may distribute rights or equity securities under
any rights plan adopted by the Borrower; and

          (h)     the Parent may declare or make cash distributions (or effect
stock splits or reverse stock splits) with respect to its equity securities
payable solely in additional shares of its equity securities.

-64-




Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Parent may only declare or make cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Parent to maintain its status
as a REIT under the Internal Revenue Code.  If an Event of Default specified in
Section 11.1.(a), an Event of Default with respect to the Parent or the Borrower
under Section 11.1.(f) or an Event of Default with respect to the Parent or the
Borrower under Section 11.1.(g) shall exist, or if as a result of the occurrence
of any other Event of Default any of the Obligations have been accelerated
pursuant to Section 11.2.(a), the Parent shall not, and shall not permit any
Subsidiary to, make any Restricted Payments to any Person other than to the
Parent, the Borrower or any other Subsidiary.

 

Section 10.3.     Indebtedness.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to, incur, assume, or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if immediately prior to the assumption,
incurring or becoming obligated in respect thereof, or immediately thereafter
and after giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.

 

Section 10.4.     Investments Generally.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to, directly or indirectly, acquire, make or purchase any Investment,
or permit any Investment of such Person to be outstanding on and after the
Agreement Date, other than the following:

          (a)     Investments in Subsidiaries in existence on the Agreement Date
and disclosed on Part I of Schedule 7.1.(b);

          (b)     Investments to acquire Equity Interests of a Subsidiary or any
other Person who after giving effect to such acquisition would be a Subsidiary,
so long as in each case immediately prior to such Investment, and after giving
effect thereto, no Default or Event of Default is or would be in existence;

          (c)     Investments permitted under Section 7.1(u);

          (d)     Investments in Cash Equivalents;

          (e)     intercompany Indebtedness among (i) the Parent and the
Borrower and (ii) the Borrower and its Wholly Owned Subsidiaries provided that
such Indebtedness is permitted by the terms of Section 10.3.;

          (f)      loans and advances to employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices;

          (g)     demand deposits, certificates of deposit, bankers acceptances
and domestic and eurodollar time deposits with any Lender, or any other
commercial bank, trust company or national banking association incorporated
under the laws of the United States or any State thereof

-65-




          (h)     short-term direct obligations of the United States of America
or agencies thereof whose obligations are guaranteed by the United States of
America;

          (i)      securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States or any
State thereof;

          (j)      shares of “money market funds” registered with the Securities
and Exchange Commission under the Investment Company Act of 1940;

          (k)     Properties and all direct or indirect interests in Properties,
now or hereafter owned, leased or held by the Parent, the Borrower or any
Subsidiary;

          (l)      equity investments in any Person and investments in mortgage
and notes receivable reimbursement agreements (to the extent obligations are
payable under such reimbursement agreements), including interest payments
thereunder, of Parent, Borrower or any of their respective Subsidiaries in a
Person;

          (m)    Derivative Contracts made in connection with any Indebtedness;

          (n)     repurchases of any common shares or other equity interests (or
securities convertible into such interests) in the Parent which do not exceed,
in any calendar year, (i) 10% of the aggregate outstanding common shares and
other equity interests in the Parent as of the date hereof, in any combination,
plus (ii) 10% of the aggregate of any additional common shares and other equity
interests in the Parent issued after the date hereof, in any combination;

          (o)     redemptions for cash or common shares of the Parent of units
of limited partnership interest in the Borrower;

          (p)     Capitalized Lease Obligations; and

          (q)     any other Investment so long as immediately prior to making
such Investment, and immediately thereafter and after giving effect thereto,
(a) no Default or Event of Default is or would be in existence, (b) the Borrower
and Parent are in compliance with Section 8.4, and (c) such Investment does not
violate the limitations established in Section 10.1(h).

 

Section 10.5.     Liens.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to, create, assume, or incur any Lien (other than Permitted Liens)
upon (i) any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately prior to the creation,
assumption or incurring of such Lien, or immediately thereafter, a Default or
Event of Default is or would be in existence or (ii) any Unencumbered Pool
Property.

-66-




 

Section 10.6.     Merger, Consolidation, Sales of Assets and Other Arrangement.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to:  (i) enter into any transaction of merger or consolidation; (ii)
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, any of its business
or assets, whether now owned or hereafter acquired; provided, however, that:

          (a)     any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary that is
not a Loan Party so long as immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence;

          (b)     the Parent, the Borrower and the other Subsidiaries may lease
and sublease their respective assets, as lessor or sublessor (as the case may
be), in the ordinary course of their business;

          (c)     any Subsidiary may merge or be consolidated into or with the
Borrower;

          (d)     a Person (other than the Borrower) may merge with and into a
Loan Party so long as (i) such Loan Party is the survivor of such merger or the
surviving entity becomes a Loan Party immediately upon the consummation thereof,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, (x) no Default or Event of Default is or would be in
existence and (y) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents, and (iii) the
Borrower shall have given the Agent at least 30 days’ (or such shorter period as
may be approved by the Agent) prior written notice of such merger, such notice
to include a certification as to the matters described in the immediately
preceding clause (ii);

          (e)     any two or more Subsidiaries may merge or be consolidated;

          (f)      a Subsidiary may merge or be consolidated with any other
Person in a transaction in which such other Person shall be the surviving
entity, may be liquidated or dissolved, or may sell, lease or otherwise dispose
of all or substantially all of its Property, so long as, after giving effect to
any such transaction, no Default or Event of Default shall then exist.  In the
event that a Subsidiary shall engage in a transaction permitted by this Section
10.6(f) (other than a lease of all or substantially all of its assets), then
such Subsidiary shall be released by the Agent from liability under the
Guaranty, provided that (1) the Borrower shall deliver to the Agent evidence
satisfactory to the Agent that the Borrower will be in compliance with all
covenants of this Agreement after giving effect to such transaction and (2) the
net cash proceeds from such sale or disposition are being distributed to
Borrower or another Subsidiary as part of such dissolution;

-67-




          (g)     the Parent, the Borrower or any Subsidiary may sell, transfer
or dispose of worn-out, obsolete or surplus personal property;

          (h)     the Parent, the Borrower or any Subsidiary may sell, transfer,
contribute, master lease or otherwise dispose of any Property in an arm’s length
transaction (or, if the transaction involves an Affiliate of the Borrower, if
the transaction complies with Section 10.10), including, without limitation, a
disposition of Properties pursuant to a merger or consolidation, provided,
however, that for any fiscal year of the Borrower, any sale, transfer, master
lease, contribution or other disposition of any Property in reliance on this
clause (h) which when combined with all other sales, transfers, master leases,
contributions or dispositions of Properties in reliance on this clause (h) made
in such fiscal year (i) shall not exceed 25% of the contribution to Total Asset
Value represented by all Properties of the Parent, the Borrower and their
respective Subsidiaries determined as of the last day of the preceding fiscal
year and (ii) shall not cause any Default or Event of Default to occur
hereunder.

          (i)      the Parent, the Borrower and its Subsidiaries may exchange
Property held by the Borrower or a Subsidiary for one or more Properties of any
Person; provided, that the Board of Trustees or Capital Allocation Committee of
the Borrower has determined in good faith that the fair market value of the
assets received by the Borrower or any such Subsidiary are approximately equal
to the fair market value of the assets exchanged by the Borrower or such
Subsidiary; and

          (j)      the Parent, the Borrower and each other Subsidiary may sell,
contribute, transfer or dispose of assets among themselves.

 

Section 10.7.     Fiscal Year.

          The Parent shall not change its fiscal year from that in effect as of
the Agreement Date.

 

Section 10.8.     Modifications to Material Contracts.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to, enter into any amendment or modification to any Material Contract
which could reasonably be expected to have a Material Adverse Effect.

 

Section 10.9.     Modifications of Organizational Documents.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to, amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.

 

Section 10.10.     Transactions with Affiliates.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to, permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party), except

-68-




transactions in the ordinary course of the business of the Parent, the Borrower
or any of their respective Subsidiaries and upon fair and reasonable terms which
are no less favorable to the Parent, the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate.

 

Section 10.11.     ERISA Exemptions.

          The Parent and the Borrower shall not, and shall not permit any
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.

ARTICLE XI.  DEFAULT

 

Section 11.1.     Events of Default.

          Each of the following shall constitute an Event of Default, whatever
the reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:

          (a)     Default in Payment of Principal.  The Borrower shall fail to
pay when due (whether at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or any Reimbursement Obligation.

          (b)     Default in Payment of Interest and Other Obligations.  The
Borrower shall fail to pay when due any interest on any of the Loans or any of
the other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document, or any other Loan Party shall fail to pay when due any
payment Obligation due and owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
5 Business Days.

          (c)     Default in Performance.  (i) The Borrower or the Parent shall
fail to perform or observe any term, covenant, condition or agreement contained
in Section 9.4.(j) or in Article X. or (ii) any Loan Party shall fail to perform
or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and in the case of this clause (ii) only such failure
shall continue for a period of 30 days after the earlier of (x) the date upon
which a Responsible Officer of the Parent or such Loan Party obtains knowledge
of such failure or (y) the date upon which the Parent has received written
notice of such failure from the Agent.

          (d)     Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of any Loan Party to the Agent or any Lender, shall at any
time prove to have been incorrect or misleading, in light of the circumstances
in which made or deemed made, in any material respect when furnished or made or
deemed made.

-69-




          (e)       Indebtedness Cross Default; Derivatives Contracts.

 

          (i)          The Borrower, the Parent, or any Subsidiary of Parent
shall fail to pay when due and payable, within any applicable grace of cure
period, the principal of, or interest on, any Indebtedness (other than the
Loans) having an aggregate outstanding principal amount of $10,000,000 (or
$50,000,000 in the case of Nonrecourse Indebtedness) or more (“Material
Indebtedness”); or

 

 

 

          (ii)         (x) the maturity of any Material Indebtedness shall have
been accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof
(other than as a result of customary non-default mandatory prepayment provisions
associated with events such asset sales, casualty events, debt issuances, equity
issuances or excess cash flow); or

 

 

 

          (iii)        there occurs under any Derivatives Contract an “Early
Termination Date” (as defined in such Derivatives Contract) resulting from (A)
any event of default under such Derivatives Contract as to which any Loan Party
is the “Defaulting Party” (as defined in such Derivatives Contract) or (B) any
“Termination Event” (as so defined) under such Derivatives Contract as to which
any Loan Party is an “Affected Party” (as so defined) and, in either event, the
Derivatives Termination Value owed by any Loan Party as a result thereof is
$10,000,000 or more.

          (f)       Voluntary Bankruptcy Proceeding.  Any Loan Party shall:  (i)
commence a voluntary case under the Bankruptcy Code of 1978, as amended, or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection; (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign; (v) admit in writing its inability to pay its debts as they
become due; (vi) make a general assignment for the benefit of creditors; (vii)
make a conveyance fraudulent as to creditors under any Applicable Law; or (viii)
take any corporate or partnership action for the purpose of effecting any of the
foregoing.

          (g)       Involuntary Bankruptcy Proceeding.  A case or other
proceeding shall be commenced against any Loan Party in any court of competent
jurisdiction seeking:  (i) relief under the Bankruptcy Code of 1978, as amended,
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and such case or proceeding shall continue undismissed or unstayed
for a period of 60 consecutive calendar days, or an order granting the remedy or
other relief requested in such case or proceeding against such Loan Party
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.

-70-




          (h)     Litigation; Enforceability.  Any Loan Party shall disavow,
revoke or terminate (or attempt to terminate) any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of this Agreement, any Note or any other Loan Document or this Agreement, any
Note, the Guaranty or any other Loan Document shall cease to be in full force
and effect (except as a result of the express terms thereof).

          (i)      Judgment.  A judgment or order for the payment of money or
for an injunction shall be entered against any Loan Party or any other
Subsidiary by any court or other tribunal and (i) such judgment or order shall
continue for a period of 30 days without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) (x) in the case of any judgment against the Parent or any
other Loan Party exceeds $25,000,000 (or, in case more than one such judgment
against the Parent or any other Loan Party exists, all such judgments, in the
aggregate, entered during any calendar year exceed $25,000,000) or (y) in the
case of any judgment against any Subsidiary that is not a Loan Party exceeds
$25,000,000, (or in case more than one such judgment against such Subsidiaries
exists, all such judgments in the aggregate entered during any calendar year
exceed $25,000,000) or (B) in the case of an injunction or other non-monetary
judgment, such judgment could reasonably be expected to have a Material Adverse
Effect.

          (j)      Attachment.  A warrant, writ of attachment, execution or
similar process shall be issued against any asset of any Loan Party or any other
Subsidiary which exceeds, individually or together with all other such warrants,
writs, executions and processes, (i) with respect to the Parent and any other
Loan Parties, $25,000,000 or (ii) with respect to Subsidiaries that are not Loan
Parties, $25,000,000 and such warrant, writ, execution or process shall not be
discharged, vacated, stayed or bonded for a period of 30 days; provided,
however, that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
satisfactory to the Agent pursuant to which the issuer of such bond subordinates
its right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of any Loan Party.

          (k)     ERISA.  Any member of the ERISA Group shall fail to pay when
due an amount or amounts aggregating in excess of $10,000,000 which it shall
have become liable to pay under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Liabilities in excess of
$10,000,000 shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer, any Plan or Plans having
aggregate Unfunded Liabilities in excess of $10,000,000; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any such Plan must be terminated; or there shall occur a
complete or partial

-71-




withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $10,000,000.

          (l)       [Intentionally omitted].

          (m)     Change of Control/Change in Management.

 

          (i)          Any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a Person will be deemed to
have “beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 30.0% of the total voting power
of the then outstanding voting stock of the Parent;

 

 

 

          (ii)         During any period of 12 consecutive months ending after
the Agreement Date, individuals who at the beginning of any such 12 month period
constituted the Board of Trustees of the Parent (together with any new trustees
whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the trustees
then still in office who were either trustees at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Trustees of the Parent then
in office; or

 

 

 

          (iii)        The Parent or a Wholly Owned Subsidiary of the Parent
shall cease to be the sole general partner of the Borrower or shall cease to
have the sole and exclusive power to exercise all management and control over
the Borrower.

          (n)       Liquidating Events.  The occurrence of a “Liquidating Event”
under and as defined in the partnership agreement of the Borrower or any event
occurs that results in the dissolution of the Borrower.

 

Section 11.2.     Remedies Upon Event of Default.

          Upon the occurrence of an Event of Default the following provisions
shall apply:

          (a)      Acceleration; Termination of Facilities.

 

          (i)          Automatic.  Upon the occurrence of an Event of Default
specified in Sections 11.1.(f) or 11.1.(g), (A)(i) the principal of, and all
accrued interest on, the Loans and the Notes at the time outstanding, (ii) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such Event of Default for deposit into the Collateral
Account pursuant to Section 11.5 and (iii) all of the other Obligations of the
Borrower, including, but not limited to, the other amounts owed to the Lenders,
the Swingline Lender and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of

-72-




 

which are expressly waived by the Borrower and (B) all of the Commitments, the
obligation of the Lenders to make Revolving Loans, the Swingline Commitment, the
obligation of the Swingline Lender to make Swingline Loans, and the obligation
of the Agent to issue Letters of Credit hereunder, shall all immediately and
automatically terminate.

 

 

 

          (ii)         Optional.  If any other Event of Default shall exist, the
Agent shall, at the direction of the Requisite Lenders:  (A) declare (1) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, (2) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such other Event of Default for
deposit into the Collateral Account pursuant to Section 11.5 and (3) all of the
other Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) terminate
the Commitments and the obligation of the Lenders to make Loans hereunder and
the obligation of the Agent to issue Letters of Credit hereunder.  Further, if
the Agent has exercised any of the rights provided under the preceding sentence,
the Swingline Lender shall:  (x) declare the principal of, and accrued interest
on, the Swingline Loans and the Swingline Note at the time outstanding, and all
of the other Obligations owing to the Swingline Lender, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (y) terminate the Swingline Commitment and
the obligation of the Swingline Lender to make Swingline Loans.

 

 

          (b)     Loan Documents.  The Requisite Lenders may direct the Agent
to, and the Agent if so directed shall, exercise any and all of its rights under
any and all of the other Loan Documents.

          (c)     Applicable Law.  The Requisite Lenders may direct the Agent
to, and the Agent if so directed shall, exercise all other rights and remedies
it may have under any Applicable Law.

 

Section 11.3.     Remedies Upon Default.

          Upon the occurrence of a Default specified in Section 11.1.(g), the
Commitments shall immediately and automatically terminate.

 

Section 11.4.     Allocation of Proceeds.

          If an Event of Default shall exist and maturity of any of the
Obligations has been accelerated, all payments received by the Agent under any
of the Loan Documents, in respect of any principal of or interest on the
Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:

 

          (a)          amounts due to the Agent in respect of fees and expenses
due under Section 13.2.;

-73-




 

          (b)          amounts due to the Lenders in respect of fees and
expenses due under Section 13.2., pro rata in the amount then due each Lender;

 

 

 

          (c)          payments of interest on Swingline Loans;

 

 

 

          (d)          payments of interest on all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders;

 

 

 

          (e)          payments of principal of Swingline Loans;

 

 

 

          (f)          payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities, to be applied for the
ratable benefit of the Lenders; provided, however, to the extent that any
amounts available for distribution pursuant to this subsection are attributable
to the issued but undrawn amount of an outstanding Letters of Credit, such
amounts shall be paid to the Agent for deposit into the Collateral Account;

 

 

 

          (g)          amounts due the Agent and the Lenders pursuant to
Sections 12.8. and 13.9.;

 

 

 

          (h)          payments of all other Obligations and other amounts due
and owing by the Borrower and the other Loan Parties under any of the Loan
Documents, if any, to be applied for the ratable benefit of the Lenders; and

 

 

 

          (i)           any amount remaining after application as provided
above, shall be paid to the Borrower or whomever else may be legally entitled
thereto.


 

Section 11.5.     Collateral Account.

          (a)     As collateral security for the prompt payment in full when due
of all Letter of Credit Liabilities and the other Obligations, the Borrower
hereby pledges and grants to the Agent, for the ratable benefit of the Agent and
the Lenders as provided herein, a security interest in all of its right, title
and interest in and to the Collateral Account and the balances from time to time
in the Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities until applied
by the Agent as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.

          (b)     Amounts on deposit in the Collateral Account shall be invested
and reinvested by the Agent in such Cash Equivalents as the Agent shall
determine in its sole discretion.  All such investments and reinvestments shall
be held in the name of and be under the sole dominion and control of the Agent
for the ratable benefit of the Lenders.  The Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Agent accords other funds
deposited with the Agent, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Collateral Account.

-74-




          (c)     If a drawing pursuant to any Letter of Credit occurs on or
prior to the expiration date of such Letter of Credit, the Borrower and the
Lenders authorize the Agent to use the monies deposited in the Collateral
Account to make payment to the beneficiary with respect to such drawing or the
payee with respect to such presentment.

          (d)     If an Event of Default exists, the Requisite Lenders may, in
their discretion, at any time and from time to time, instruct the Agent to
liquidate any such investments and reinvestments and apply proceeds thereof to
the Obligations in accordance with Section 11.4.

          (e)     So long as no Default or Event of Default exists, and to the
extent amounts on deposit in the Collateral Account exceed the aggregate amount
of the Letter of Credit Liabilities then due and owing, the Agent shall, from
time to time, at the request of the Borrower, deliver to the Borrower within 10
Business Days after the Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such of the balances in the Collateral Account as exceed the aggregate amount of
the Letter of Credit Liabilities at such time.

          (f)     The Borrower shall pay to the Agent from time to time such
fees as the Agent normally charges for similar services in connection with the
Agent’s administration of the Collateral Account and investments and
reinvestments of funds therein.

 

Section 11.6.     Performance by Agent.

          If the Borrower shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, the Agent may, after notice to the
Borrower, perform or attempt to perform such covenant, duty or agreement on
behalf of the Borrower after the expiration of any cure or grace periods set
forth herein.  In such event, the Borrower shall, at the request of the Agent,
promptly pay any amount reasonably expended by the Agent in such performance or
attempted performance to the Agent, together with interest thereon at the
applicable Post Default Rate from the date of such expenditure until paid. 
Notwithstanding the foregoing, neither the Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.

 

Section 11.7.     Rights Cumulative.

          The rights and remedies of the Agent and the Lenders under this
Agreement and each of the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law.  In exercising their respective rights and remedies the Agent
and the Lenders may be selective and no failure or delay by the Agent or any of
the Lenders in exercising any right shall operate as a waiver of it, nor shall
any single or partial exercise of any power or right preclude its other or
further exercise or the exercise of any other power or right.

-75-




ARTICLE XII.  THE AGENT

 

Section 12.1.     Authorization and Action.

          Each Lender hereby appoints and authorizes the Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto.  Not in limitation of the
foregoing, each Lender authorizes and directs the Agent to enter into the Loan
Documents for the benefit of the Lenders.  Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  Nothing herein shall be
construed to deem the Agent a trustee or fiduciary for any Lender nor to impose
on the Agent duties or obligations other than those expressly provided for
herein.  At the request of a Lender, the Agent will forward to such Lender
copies or, where appropriate, originals of the documents delivered to the Agent
pursuant to this Agreement or the other Loan Documents.  The Agent will also
furnish to any Lender, upon the request of such Lender, a copy of any
certificate or notice furnished to the Agent by the Borrower, any Loan Party or
any other Affiliate of the Borrower, pursuant to this Agreement or any other
Loan Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document.  As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of any of the Obligations), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders (or all of the
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Agent shall not be required to take any action
which exposes the Agent to personal liability or which is contrary to this
Agreement or any other Loan Document or Applicable Law.  Not in limitation of
the foregoing, the Agent shall not exercise any right or remedy it or the
Lenders may have under any Loan Document upon the occurrence of a Default or an
Event of Default unless the Requisite Lenders have so directed the Agent to
exercise such right or remedy.

 

Section 12.2.     Agent’s Reliance, Etc.

          Notwithstanding any other provisions of this Agreement or any other
Loan Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent:  (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Parent, the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (c)
makes no warranty or representation to any

-76-




Lender or any other Person and shall not be responsible to any Lender or any
other Person for any statements, warranties or representations made by any
Person in or in connection with this Agreement or any other Loan Document; (d)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any of this Agreement
or any other Loan Document or the satisfaction of any conditions precedent under
this Agreement or any Loan Document on the part of the Parent, the Borrower or
other Persons or inspect the property, books or records of the Parent, the
Borrower or any other Person; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Agent on behalf of the
Lenders in any such collateral; and (f) shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone
or telecopy) believed by it to be genuine and signed, sent or given by the
proper party or parties.  Unless set forth in writing to the contrary, the
making of its initial Loan by a Lender shall constitute a certification by such
Lender to the Agent and the other Lenders that the conditions precedent for
initial Loans set forth in Sections 6.1. and 6.2. that have not previously been
waived by the Requisite Lenders have been satisfied.

 

Section 12.3.     Notice of Defaults.

          The Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Agent has received notice
from a Lender or the Borrower referring to this Agreement, describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default.”  If any Lender (excluding the Lender which is
also serving as the Agent) becomes aware of any Default or Event of Default, it
shall promptly send to the Agent such a “notice of default.”  Further, if the
Agent receives such a “notice of default”, the Agent shall give prompt notice
thereof to the Lenders.

 

Section 12.4.     KeyBank as Lender.

          KeyBank, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include KeyBank in each case in its
individual capacity.  KeyBank and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Parent, the Borrower, any other Loan Party or
any other affiliate thereof as if it were any other bank and without any duty to
account therefor to the other Lenders.  Further, the Agent and any affiliate may
accept fees and other consideration from the Loan Parties for services in
connection with this Agreement and otherwise without having to account for the
same to the other Lenders.  The Lenders acknowledge that, pursuant to such
activities, KeyBank or its affiliates may receive information regarding the
Parent, the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.

-77-




 

Section 12.5.     Approvals of Lenders.

          All communications from the Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Agent by the Parent or the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Agent’s
recommended course of action or determination in respect thereof.  Each Lender
shall reply promptly, but in any event within 10 Business Days (or such lesser
or greater period as may be specifically required under the Loan Documents) of
receipt of such communication.  Except as otherwise provided in this Agreement,
unless a Lender shall give written notice to the Agent that it specifically
objects to the recommendation or determination of the Agent (together with a
written explanation of the reasons behind such objection) within the applicable
time period for reply, such Lender shall be deemed to have conclusively approved
of or consented to such recommendation or determination.

 

Section 12.6.     Lender Credit Decision, Etc.

          Each Lender expressly acknowledges and agrees that neither the Agent
nor any of its officers, directors, employees, agents, counsel, attorneys in
fact or other affiliates has made any representations or warranties as to the
financial condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Parent, the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Agent hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Agent to any Lender.  Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective officers, directors, employees and
agents, and based on the financial statements of the Parent, the Borrower, the
other Subsidiaries or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Parent, the Borrower, the other Loan Parties, the other Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Agent under this Agreement or any of the other
Loan Documents, the Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, the
Borrower, any other Loan Party or any other

-78-




Affiliate thereof which may come into possession of the Agent, or any of its
officers, directors, employees, agents, attorneys in fact or other affiliates. 
Each Lender acknowledges that the Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to such Lender.

 

Section 12.7.      [Intentionally Omitted]

 

 

 

Section 12.8.     Indemnification of Agent.

          Each Lender agrees to indemnify the Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by, or asserted against the Agent (in its capacity as Agent but not as a Lender)
in any way relating to or arising out of the Loan Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the Agent under
the Loan Documents (collectively, “Indemnifiable Amounts”); provided, however,
that no Lender shall be liable for any portion of such Indemnifiable Amounts to
the extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or if the Agent fails to follow the written direction of the Requisite
Lenders (or all of the Lenders if expressly required hereunder) unless such
failure results from the Agent following the advice of counsel to the Agent of
which advice the Lenders have received notice.  Without limiting the generality
of the foregoing but subject to the preceding proviso, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), promptly upon demand for its
ratable share of any out-of-pocket expenses (including reasonable counsel fees
of the counsel(s) of the Agent’s own choosing) incurred by the Agent in
connection with the preparation, negotiation, execution, or enforcement of, or
legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Agent to enforce
the terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Agent and/or the Lenders, and any
claim or suit brought against the Agent, and/or the Lenders arising under any
Environmental Laws.  Such out-of-pocket expenses (including reasonable counsel
fees) shall be advanced by the Lenders on the request of the Agent
notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.

-79-




 

Section 12.9.     Successor Agent.

          The Agent may resign at any time as Agent under the Loan Documents by
giving written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as the Agent) upon 30 days’ prior notice. 
Upon any such resignation or removal, the Requisite Lenders shall have the right
to appoint a successor Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that the Borrower shall,
in all events, be deemed to have approved each Lender and its affiliates as a
successor Agent).  If no successor Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the resigning Agent’s giving of notice of
resignation or the Lenders’ removal of the removed Agent, then the resigning or
removed Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be a commercial bank having total combined assets of at least $50,000,000,000. 
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under the Loan
Documents.  Such successor Agent shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Agent, in either case,
to assume effectively the obligations of the current Agent with respect to such
Letters of Credit.  After any Agent’s resignation or removal hereunder as Agent,
the provisions of this Article XII shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under the Loan
Documents.

 

Section 12.10.     Titled Agents.

          Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles of “Arranger”, “Book Manager” and
“Syndication Agent” are solely honorific and imply no fiduciary responsibility
on the part of the Titled Agents to the Agent, the Borrower or any Lender and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

ARTICLE XIII.  MISCELLANEOUS

 

Section 13.1.     Notices.

          Unless otherwise provided herein, communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered as
follows:

-80-




 

If to the Borrower:

 

 

 

 

 

Kite Realty Group, L.P.

 

 

c/o Kite Realty Group Trust

 

 

30 S. Meridian Street, Suite 1100

 

 

Indianapolis, Indiana 46204

 

 

Attn:  Chief Financial Officer

 

 

Telephone:     (317) 577-5600

 

 

Telecopy:       (317) 577-5605

 

 

 

 

with a copy to:

 

 

 

 

 

Hogan & Hartson LLP

 

 

555 13th Street, N.W.

 

 

Washington, D.C.  20004

 

 

Attn:  David Bonser

 

 

Telephone:     (202) 637-5868

 

 

Telecopy:       (202) 637-5910

 

 

 

 

If to the Agent:

 

 

 

 

 

KeyBank National Association

 

 

Real Estate Capital

 

 

127 Public Square, 8th Floor

 

 

Mail Code: OH-01-27-0839

 

 

Cleveland, Ohio 44114

 

 

Attn:  Kevin Murray

 

 

Telephone:     (216) 689-4660

 

 

Telecopy:       (216) 689-4997

 

 

 

 

With a copy to:

 

 

 

 

 

Sonnenschein Nath & Rosenthal LLP

 

 

7800 Sears Tower

 

 

Chicago, IL 60606

 

 

Attn:  Patrick G. Moran

 

 

Telephone:     312-876-8132

 

 

Telecopy:       312-876-7934

 

 

 

 

If to a Lender:

 

 

 

 

 

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received. 
Neither the Agent

-81-




nor any Lender shall incur any liability to the Borrower (nor shall the Agent
incur any liability to the Lenders) for acting upon any telephonic notice
referred to in this Agreement which the Agent or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder. Failure of a Person
designated to get a copy of a notice to receive such copy shall not affect the
validity of notice properly given to any other Person.

 

Section 13.2.     Expenses.

          The Borrower agrees (a) to pay or reimburse each of the Agent and the
Arranger for all of its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including (x) the
reasonable fees and disbursements of counsel to the Agent and the Arranger, (y)
costs and expenses of the Agent in connection with the use of IntraLinks, Inc.
or other similar information transmission systems in connection with the Loan
Documents, and (z) reasonable costs and expenses incurred by the Agent in
connection with the review of Properties for inclusion in calculations of the
Borrowing Base and the Agent’s other activities under Article XII., including
the reasonable fees and disbursements of counsel to the Agent relating to all
such activities, (b) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses incurred following the occurrence of a Default in
connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable fees and disbursements of their respective
counsel and any payments in indemnification or otherwise payable by the Lenders
to the Agent pursuant to the Loan Documents, (c) to pay, and indemnify and hold
harmless the Agent from any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the Agent and the Lenders for all
their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Sections 11.1.(f) or 11.1.(g), including the
reasonable fees and disbursements of counsel to the Agent and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.  If the Borrower shall fail to pay any amounts required to be paid
by it pursuant to this Section within thirty (30) days after receipt of a
reasonably detailed invoice therefor, the Agent, and/or the Lenders may pay such
amounts on behalf of the Borrower and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder.

 

Section 13.3.     Setoff.

          Subject to Section 3.3. and in addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
the Agent, each Lender and each Participant is hereby authorized by the
Borrower, at any time or from time to time during the continuance of an Event of
Default, without prior notice to the Borrower or to any other

-82-




Person, any such notice being hereby expressly waived, but in the case of a
Lender or Participant subject to receipt of the prior written consent of the
Agent exercised in its sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender
or any affiliate of the Agent or such Lender, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2., and although such obligations shall be contingent or
unmatured.

 

Section 13.4.     Litigation; Jurisdiction; Other Matters; Waivers.

          (a)     EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD
BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN
DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT, THE PARENT, AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY
OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

          (b)     EACH OF THE PARENT, THE BORROWER, THE AGENT AND EACH LENDER
HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT THE
OPTION OF THE AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW
YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND
LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM.  THE PARENT, THE BORROWER AND EACH OF THE LENDERS
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. 
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

-83-




          (c)     THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH
PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 13.5.     Successors and Assigns.

          (a)     The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that neither the Parent or the Borrower may assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void.

          (b)     Any Lender may make, carry or transfer Loans at, to or for the
account of any of its branch offices or the office of an affiliate of such
Lender except to the extent such transfer would result in increased costs to the
Borrower.

          (c)     Any Lender may at any time grant to one or more banks or other
financial institutions (each a “Participant”) participating interests in its
Commitment or the Obligations owing to such Lender; provided, however, after
giving effect to any such participation by a Lender, the amount of its
Commitment, or if the Commitments have been terminated, the aggregate
outstanding principal balance of Notes held by it, in which it has not granted
any participating interests must be equal to $5,000,000.  Except as otherwise
provided in Section 13.3., no Participant shall have any rights or benefits
under this Agreement or any other Loan Document.  In the event of any such grant
by a Lender of a participating interest to a Participant, such Lender shall
remain responsible for the performance of its obligations hereunder, and the
Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided, however, such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase, or extend the term or extend the time or
waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable thereon or (v) release any Guarantor (except as otherwise permitted
under Section 4.3.).  An assignment or other transfer which is not permitted by
subsection (d) or (e) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (c).  Upon request from the Agent or Borrower, a Lender shall notify
the Agent of the sale of any participation hereunder and, if requested by the
Agent, certify to the Agent that such participation is permitted hereunder and
that the requirements of Section 3.12. (c) have been satisfied.

-84-




          (d)     Any Lender may with the prior written consent of the Agent
and, so long as no Event of Default exists, with the prior written consent of
the Borrower (which consent, in each case, shall not be unreasonably withheld
(it being agreed that the Borrower’s withholding of consent to an assignment
which would result in (i) the Borrower having to pay amounts under Section 3.12.
as a result of the admission of such an Assignee or (ii) the admission of an
Assignee which refuses to receive confidential information subject to the
confidentiality requirements set forth herein shall in each case be deemed to be
reasonable)), assign to one or more Eligible Assignees (each an “Assignee”) all
or a portion of its rights and obligations under this Agreement and the Notes
(including all or a portion of its Commitments and the Loans owing to such
Lender); provided, however, (i) no such consent by the Borrower or the Agent
shall be required in the case of any assignment to another Lender or any
affiliate of such Lender; (ii) without limiting a full assignment by a Lender,
unless the Borrower and the Agent otherwise agree, after giving effect to any
partial assignment by a Lender, the Assignee shall hold, and the assigning
Lender shall retain, a Commitment, or if the Commitments have been terminated,
Loans having an outstanding principal balance, of at least $5,000,000 and
integral multiples of $1,000,000 in excess thereof; and (iii) each such
assignment and the requisite consents shall be effected by means of an
Assignment and Acceptance Agreement.  Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be a Lender party to this Agreement with respect
to the assigned interest as of the effective date of the Assignment and
Acceptance Agreement and shall have all the rights and obligations of a Lender
with respect to the assigned interest as set forth in such Assignment and
Acceptance Agreement, and the transferor Lender shall be released from its
obligations hereunder with respect to the assigned interest to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this subsection, the transferor
Lender, the Agent and the Borrower shall make appropriate arrangements so that
(i) to the extent requested by the assignee Lender or transferor Lender, new
Notes are issued to the Assignee and such transferor Lender, as appropriate and
(ii) any Notes held by the assigning Lender are promptly returned to the
Borrower for cancellation (and, to the extent not so returned, Borrower shall be
entitled to receive a customary indemnity agreement of the type described in
Section 2.10(c)(ii)(A) from such assigning Lender).  In connection with any such
assignment, the transferor Lender shall pay to the Agent an administrative fee
for processing such assignment in the amount of $3,500.  Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in its Commitment or any Loan held by it hereunder to the Borrower or
any Subsidiary or Affiliate of the Borrower.

          (e)     The Agent shall maintain at the Principal Office a copy of
each Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of each Lender from time to time (the “Register”).  The Agent shall
give each Lender and the Borrower notice of the assignment by any Lender of its
rights as contemplated by this Section.  The Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register and copies of each
Assignment and Acceptance Agreement shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Agent.  Upon its receipt of an Assignment and
Acceptance Agreement executed by an assigning Lender, together with each Note
subject to such assignment, the Agent shall, if such Assignment and Acceptance
Agreement

-85-




has been completed and if the Agent receives the processing and recording fee
described in subsection (d) above, (i) accept such Assignment and Acceptance
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

          (f)     In addition to the assignments and participations permitted
under the foregoing provisions of this Section, any Lender may assign and pledge
all or any portion of its Loans and its Notes to any Federal Reserve Bank as
collateral security pursuant to Regulation A and any Operating Circular issued
by such Federal Reserve Bank, and such Loans and Notes shall be fully
transferable as provided therein.  No such assignment shall release the
assigning Lender from its obligations hereunder.

          (g)     A Lender may furnish any information concerning the Borrower,
any other Loan Party or any of their respective Subsidiaries in the possession
of such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 13.8.

          (h)     Anything in this Section to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to the Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.

          (i)     Each Lender agrees that, without the prior written consent of
the Borrower and the Agent, it will not make any assignment hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.

 

Section 13.6.     Amendments.

          (a)     Except as otherwise expressly provided in this Agreement, any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, and any term of this Agreement
or of any other Loan Document may be amended, and the performance or observance
by the Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).

          (b)     Notwithstanding the foregoing, without the prior written
consent of each Lender adversely affected thereby, no amendment, waiver or
consent shall do any of the following:

 

         (i)          increase the Commitments of the Lenders (except for any
increase in the Commitments effectuated pursuant to Section 2.15.) or subject
the Lenders to any additional obligations;

 

 

 

         (ii)         reduce the principal of, or interest rates that have
accrued or that will be charged on the outstanding principal amount of, any
Loans or other Obligations;

-86-




 

          (iii)       reduce the amount of any Fees payable hereunder or
postpone any date fixed for payment thereof;

 

 

 

          (iv)        modify the definition of the term “Termination Date”
(except as contemplated under Section 2.12.) or otherwise postpone any date
fixed for any payment of any principal of, or interest on, any Loans or any
other Obligations (including the waiver of any Default or Event of Default as a
result of the nonpayment of any such Obligations as and when due), or extend the
expiration date of any Letter of Credit beyond the Termination Date;

 

 

 

          (v)         amend or otherwise modify the provisions of Section 3.2.;

 

 

 

          (vi)        modify the definition of the term “Requisite Lenders” or
otherwise modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof, including without limitation, any modification of this
Section 13.6. if such modification would have such effect;

 

 

 

          (vii)       release any Guarantor from the Guaranty other than as
provided in Section 4.3. and Section 10.6(f). in connection with the release of
an Unencumbered Pool Property; or

 

 

 

          (viii)      amend or otherwise modify the provisions of Section 2.14.

          (c)      No amendment, waiver or consent, unless in writing and signed
by the Agent, in such capacity, in addition to the Lenders required hereinabove
to take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents.  Any amendment, waiver or consent
relating to Section 2.2. or the obligations of the Swingline Lender under this
Agreement or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of the Swingline
Lender.

          (d)      No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein.  Except as otherwise provided in Section
12.5., no course of dealing or delay or omission on the part of the Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Default or Event of Default occurring hereunder shall
continue to exist until such time as such Default or Event of Default is waived
in writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by any Loan Party or any other Person subsequent
to the occurrence of such Event of Default.  Except as otherwise explicitly
provided for herein or in any other Loan Document, no notice to or demand upon
any Loan Party shall entitle such Loan Party to any other or further notice or
demand in similar or other circumstances.

-87-




 

Section 13.7.     Nonliability of Agent and Lenders.

          The relationship between the Borrower and the Lenders and the Agent
shall be solely that of borrower and lender.  Neither the Agent nor any Lender
shall have any fiduciary responsibilities to the Borrower or the Parent and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower,
any Subsidiary or any other Loan Party.  Neither the Agent nor any Lender
undertakes any responsibility to the Borrower or the Parent to review or inform
the Borrower or the Parent of any matter in connection with any phase of the
business or operations of the Borrower or the Parent.

 

Section 13.8.     Confidentiality.

          The Agent and each Lender shall use reasonable efforts to assure that
information about Borrower, the other Loan Parties and other Subsidiaries, and
the Properties thereof and their operations, affairs and financial condition,
not generally disclosed to the public, which is furnished to the Agent or any
Lender pursuant to the provisions of this Agreement or any other Loan Document,
is used only for the purposes of this Agreement and the other Loan Documents and
shall not be divulged to any Person other than the Agent, the Lenders, and their
respective agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Agent or such Lender, as applicable, and the Borrower, but in any
event the Agent and the Lenders may make disclosure:  (a) to any of their
respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section 13.8.); (b) as
reasonably requested by any potential Assignee, Participant or other transferee
in connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings; (d) to
the Agent’s or such Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) after the happening and during the continuance of an Event of
Default, to any other Person, in connection with the exercise by the Agent or
the Lenders of rights hereunder or under any of the other Loan Documents; (f)
upon Borrower’s prior consent (which consent shall not be unreasonably
withheld), to any contractual counter-parties to any swap or similar hedging
agreement or to any rating agency; and (g) to the extent such information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent or any Lender on a nonconfidential basis from
a source other than the Borrower or any Affiliate.

 

Section 13.9.     Indemnification.

          (a)     The Borrower shall and hereby agrees to indemnify, defend and
hold harmless the Agent, each of the Lenders, any affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”):  losses, costs, claims, damages, liabilities, deficiencies, judgments
or reasonable expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies,

-88-




judgments or expenses indemnification in respect of which is specifically
covered by Section 3.12. or 5.1. or expressly excluded from the coverage of such
Sections 3.12. or 5.1.) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to:  (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loans or Letters of Credit; (iv) the Agent’s or any Lender’s
entering into this Agreement; (v) the fact that the Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrower; (vi)
the fact that the Agent and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Parent, the Borrower and the Subsidiaries;
(vii) the fact that the Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Parent, the Borrower and the Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; or (ix) any
violation or non compliance by the Parent, the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.

          (b)     The Borrower’s indemnification obligations under this Section
13.9. shall apply to all Indemnity Proceedings arising out of, or related to,
the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding.  In this regard, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrower of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 13.9.

-89-




          (c)     This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

          (d)     All out of pocket fees and expenses of, and all amounts paid
to third persons by, an Indemnified Party shall be advanced by the Borrower at
the request of such Indemnified Party notwithstanding any claim or assertion by
the Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

          (e)     An Indemnified Party may conduct its own investigation and
defense of, and may formulate its own strategy with respect to, any Indemnity
Proceeding covered by this Section and, as provided above, all Indemnified Costs
incurred by such Indemnified Party shall be reimbursed by the Borrower.  No
action taken by legal counsel chosen by an Indemnified Party in investigating or
defending against any such Indemnity Proceeding shall vitiate or in any way
impair the obligations and duties of the Borrower hereunder to indemnify and
hold harmless each such Indemnified Party; provided, however, that if (i) the
Borrower is required to indemnify an Indemnified Party pursuant hereto and (ii)
the Borrower has provided evidence reasonably satisfactory to such Indemnified
Party that the Borrower has the financial wherewithal to reimburse such
Indemnified Party for any amount paid by such Indemnified Party with respect to
such Indemnity Proceeding, such Indemnified Party shall not settle or compromise
any such Indemnity Proceeding without the prior written consent of the Borrower
(which consent shall not be unreasonably withheld or delayed). Notwithstanding
the foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

          (f)     If and to the extent that the obligations of the Borrower
under this Section are unenforceable for any reason, the Borrower hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

          (g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

Section 13.10.     Termination; Survival.

          At such time as (a) all of the Commitments have been terminated, (b)
all Letters of Credit have terminated, (c) none of the Lenders nor the Swingline
Lender is obligated any longer under this Agreement to make any Loans and (d)
all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate.  The indemnities to which the Agent, the Lenders and the Swingline
Lender are entitled under the provisions of Sections 3.12., 5.1., 5.4., 12.8.,
13.2. and 13.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 13.4.,

-90-




shall continue in full force and effect and shall protect the Agent, the Lenders
and the Swingline Lender (i) notwithstanding any termination of this Agreement,
or of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.

 

Section 13.11.     Severability of Provisions.

          Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remainder of such provision or the remaining provisions or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

Section 13.12.     GOVERNING LAW.

          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.

 

Section 13.13.     Patriot Act.

          The Lenders and the Agent each hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower and the other Loan Parties, which
information includes the name and address of the Borrower and the other Loan
Parties and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and the other Loan Parties in accordance
with the such Act.

 

Section 13.14.     Counterparts.

          This Agreement and any amendments, waivers, consents or supplements
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

Section 13.15.     Obligations with Respect to Loan Parties.

          The obligations of the Parent or the Borrower to direct or prohibit
the taking of certain actions by the other Loan Parties as specified herein
shall be absolute and not subject to any defense the Parent or the Borrower may
have that the Parent or the Borrower does not control such Loan Parties.

 

Section 13.16.     Limitation of Liability.

          Neither the Agent nor any Lender, nor any affiliate, officer,
director, employee, attorney, or agent of the Agent or any Lender shall have any
liability with respect to, and each of the Parent and the Borrower hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
the

-91-




Parent or the Borrower in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents. 
Each of the Parent and the Borrower hereby waives, releases, and agrees not to
sue the Agent or any Lender or any of the Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 13.17.     Entire Agreement.

          This Agreement, the Notes, and the other Loan Documents referred to
herein embody the final, entire agreement among the parties hereto and supersede
any and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 

Section 13.18.     Construction.

          The Parent, the Borrower, the Agent and each Lender acknowledge that
each of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Parent, the Borrower, the Agent
and each Lender.

[Signatures on Following Pages]

-92-




          IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

 

KITE REALTY GROUP, L.P.

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

--------------------------------------------------------------------------------

 

Name:

Daniel R. Sink

 

 

--------------------------------------------------------------------------------

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

--------------------------------------------------------------------------------

 

Name:

Daniel R. Sink

 

 

--------------------------------------------------------------------------------

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------

[Signatures Continued on Next Page]

-93-




[Signature Page to Amended and Restated Credit Agreement dated as of
February 20, 2007 with Kite Realty Group, L.P.]

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, as a Lender and as
Swingline Lender

 

 

 

 

 

 

 

By:

/s/ Kevin P. Murray

 

 

--------------------------------------------------------------------------------

 

Name:

Kevin P. Murray

 

Title:

VP


 

Commitment Amount:

 

 

 

$30,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

KeyBank National Association

 

KeyBank Real Estate Capital

 

127 Public Square

 

8th Floor

 

OH-01-27-0839

 

Cleveland, OH  44114

 

Attn:  Kevin P. Murray

 

Telephone: (216) 689-4660

 

Telecopy: (216) 689-4997

[Signatures Continued on Next Page]

-94-




[Signature Page to Amended and Restated Credit Agreement dated as of
February 20, 2007 with Kite Realty Group, L.P.]

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
As Syndication Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Dean R. Whitehill

 

 

--------------------------------------------------------------------------------

 

Name: 

Dean R. Whitehill

 

Title: 

Vice President


 

Commitment Amount:

 

 

 

$30,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Wachovia Bank, National Association

 

301 S. College Street, NC0172

 

Charlotte, North Carolina 28288

 

Attn:  Cynthia Bean

 

Telephone:  (704) 383-7534

 

Telecopy:  (704) 715-0065

-95-




[Signature Page to Amended and Restated Credit Agreement dated as of
February 20, 2007 with Kite Realty Group, L.P.]

 

LASALLE BANK NATIONAL ASSOCIATION,
As Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ John Thorne

 

 

--------------------------------------------------------------------------------

 

Name: 

John Thorne

 

Title: 

SVP


 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

LaSalle Bank N.A.

 

30 S. Meridian Street, Suite 800

 

Indianapolis, Indiana 46204

 

Attn:  John Thorne

 

Telephone:  (317) 916-2226

 

Telecopy:  (317) 756-9913

-96-




[Signature Page to Amended and Restated Credit Agreement dated as of
February 20, 2007 with Kite Realty Group, L.P.]

 

BANK OF AMERICA, N.A.,
As Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Mokelke

 

 

--------------------------------------------------------------------------------

 

Name: 

Mark Mokelke

 

Title: 

Vice President


 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank of America, N.A.

 

231 S. LaSalle Street

 

Mail Code IL1-231-10-34

 

Chicago, Illinois 60604

 

Attn:  Mark Mokelke

 

Telephone:  (312) 828-1739

 

Telecopy:  (312) 974-4970

-97-




[Signature Page to Amended and Restated Credit Agreement dated as of
February 20, 2007 with Kite Realty Group, L.P.]

 

BMO CAPITAL MARKETS FINANCING, INC.

 

 

 

 

 

 

 

By:

/s/ Aaron Lanski

 

 

--------------------------------------------------------------------------------

 

Name: 

Aaron Lanski

 

Title:

Vice President


 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

BMO Capital Markets

 

111 W. Monroe Fl. 10w

 

Chicago, Illinois 60603

 

Attn:  Aaron Weigel

 

Telephone:  (312) 461-3042

 

Telecopy:  (312) 293-5852

-98-




[Signature Page to Amended and Restated Credit Agreement dated as of
February 20, 2007 with Kite Realty Group, L.P.]

 

RAYMOND JAMES BANK, FSB

 

 

 

 

 

 

 

By:

Steven F. Paley

 

 

--------------------------------------------------------------------------------

 

Name: 

Steven F. Paley

 

Title:

Vice President


 

Commitment Amount:

 

 

 

$20,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Raymond James Bank, FSB

 

710 Carillon Parkway

 

St. Petersburg, Florida 33716

 

Attn:  Steven F. Paley

 

Telephone:  (727) 567-1720

 

Telecopy:  (727) 567-8830

-99-




[Signature Page to Amended and Restated Credit Agreement dated as of
February 20, 2007 with Kite Realty Group, L.P.]

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

 

 

By:

Ricardo James

 

 

--------------------------------------------------------------------------------

 

Name: 

Ricardo James

 

Title:

Director


 

Commitment Amount:

 

 

 

$20,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Citigroup Global Markets, Inc.

 

390 Greenwich Street 1st Floor

 

New York, New York 10013

 

Attn:  Thomas Flanagan

 

Telephone:  (212) 723-6927

 

Telecopy:  (646) 862-8866

-100-




[Signature Page to Amended and Restated Credit Agreement dated as of
February 20, 2007 with Kite Realty Group, L.P.]

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Renee Lewis

 

 

--------------------------------------------------------------------------------

 

Name: 

Renee Lewis

 

Title: 

Vice President


 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

US BANK NATIONAL ASSOCIATION

 

209 South LaSalle Street, Suite 410

 

Chicago, Illinois 60604

 

Attn:  Renee Lewis

 

Telephone:  (312) 325-8877

 

Telecopy:  (312) 325-8852

-101-




[Signature Page to Amended and Restated Credit Agreement dated as of
February 20, 2007 with Kite Realty Group, L.P.]

 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ Charles Weddell

 

 

--------------------------------------------------------------------------------

 

Name:

Charles Weddell

 

Title: 

Vice President


 

Commitment Amount:

 

 

 

$10,000,000

 

 

 

Lending Office (all Types of Loans):

 

 

 

Comerica Bank

 

500 Woodward Ave MC 3256

 

Detroit, Michigan 48226

 

Attn:  Charles Weddell

 

Telephone:  (313) 222-3323

 

Telecopy:  (313) 222-9295

-102-